 

Exhibit 10.2

 

EXECUTION VERSION

 

 

SECURITY AGREEMENT


dated as of

May 9, 2017

among

EVERI PAYMENTS INC.,
as the Borrower

THE OTHER GRANTORS IDENTIFIED HEREIN

and

JEFFERIES FINANCE LLC,
as Collateral Agent

 

 



 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

    

Page

 

 

ARTICLE I

 

 

Definitions

 

 

SECTION 1.01.      Credit Agreement

1 

SECTION 1.02.      Other Defined Terms

1 

 

 

ARTICLE II

 

 

Pledge of Securities

 

 

SECTION 2.01.      Pledge

6 

SECTION 2.02.      Delivery of the Pledged Collateral

6 

SECTION 2.03.      Representations, Warranties and Covenants

9 

SECTION 2.04.      Certification of Limited Liability Company and Limited
Partnership Interests

11 

SECTION 2.05.      Registration in Nominee Name; Denominations

11 

SECTION 2.06.      Voting Rights; Dividends and Interest

11 

SECTION 2.07.      Further Assurances

13 

 

 

ARTICLE III

 

 

Security Interests in Personal Property

 

 

SECTION 3.01.      Security Interest

14 

SECTION 3.02.      Representations and Warranties

15 

SECTION 3.03.      Covenants

17 

SECTION 3.04.      Instruments

19 

 

 

ARTICLE IV

 

 

Remedies

 

 

SECTION 4.01.      Remedies upon Default

20 

SECTION 4.02.      Application of Proceeds

21 

SECTION 4.03.      Grant of License to Use Intellectual Property; Power of
Attorney

22 

 

 

ARTICLE V

 

 

Miscellaneous

 

 

SECTION 5.01.       Notices

22 

 

 

 



i

--------------------------------------------------------------------------------

 

 

 

 

Page

 

 

SECTION 5.02.      Waivers; Amendment

23 

SECTION 5.03.      Collateral Agent’s Fees and Expenses

23 

SECTION 5.04.      Successors and Assigns

23 

SECTION 5.05.      Survival of Agreement

23 

SECTION 5.06.      Counterparts; Effectiveness; Successors and Assigns; Several
Agreement

24 

SECTION 5.07.      Severability

24 

SECTION 5.08.      Right of Set-Off

24 

SECTION 5.09.      Governing Law; Jurisdiction; Venue; Waiver of Jury Trial;
Consent to Service of Process

24 

SECTION 5.10.      Headings

25 

SECTION 5.11.      Security Interest Absolute

25 

SECTION 5.12.      [Reserved]

25 

SECTION 5.13.      Termination or Release

25 

SECTION 5.14.      Additional Guarantors

26 

SECTION 5.15.      Collateral Agent Appointed Attorney-in-Fact

26 

SECTION 5.16.      General Authority of the Collateral Agent

27 

SECTION 5.17.      Reasonable Care

27 

SECTION 5.18.      Deeds of Trust

27 

SECTION 5.19.      Reinstatement

27 

SECTION 5.20.      Miscellaneous

27 

 

 

Schedules

 

 

 

SCHEDULE I        Pledged Equity; Pledged Debt

 

SCHEDULE II       Commercial Tort Claims

 

 

 

Exhibits

 

 

 

EXHIBIT I            Form of Security Agreement Supplement

 

EXHIBIT II          Form of Patent Security Agreement

 

EXHIBIT III         Form of Trademark Security Agreement

 

EXHIBIT IV         Form of Copyright Security Agreement

 

Exhibit V          Form of Escrow Agreement

 

 

 

 



ii

--------------------------------------------------------------------------------

 

 

SECURITY AGREEMENT, dated as of May 9, 2017, among EVERI PAYMENTS INC., a
Delaware corporation (the “Borrower”), the other Grantors identified herein and
who from time to time become a party hereto and JEFFERIES FINANCE LLC, as
collateral agent for the Secured Parties (together with its successors and
assigns in such capacity, the “Collateral Agent”).

Reference is made to that certain Credit Agreement, dated as of the date hereof
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among the Borrower, Everi Holdings
Inc. (the “Parent”), Jefferies Finance LLC, as Administrative Agent, Collateral
Agent, Swing Line Lender and L/C Issuer, and each lender from time to time party
thereto (collectively, the “Lenders” and each individually, a “Lender”). 

The Lenders have agreed to extend credit to the Borrower subject to the terms
and conditions set forth in the Credit Agreement, and the Hedge Banks and the
Cash Management Banks have agreed to perform certain obligations under Secured
Hedge Agreements and Secured Cash Management Agreements, respectively.  The
obligations of the Lenders to extend such credit and the performance of such
obligations of the Hedge Banks and the Cash Management Banks under the Secured
Hedge Agreements and Secured Cash Management Agreements, respectively, are
conditioned upon, among other things, the execution and delivery of this
Agreement.  The Guarantors are affiliates of the Borrower, will derive
substantial benefits from the extension of credit to the Borrower pursuant to
the Credit Agreement and the performance of such obligations by the Hedge Banks
and the Cash Management Banks, and are willing to execute and deliver this
Agreement in order to induce the Lenders to extend such credit and the Hedge
Banks and the Cash Management Banks to enter into such Secured Hedge Agreements
and Secured Cash Management Agreements, as applicable.  Accordingly, the parties
hereto agree as follows:

ARTICLE I

 

Definitions

SECTION 1.01.   Credit Agreement.

(a)         Unless otherwise noted, capitalized terms used in this Agreement and
not otherwise defined herein have the meanings specified in the Credit
Agreement.  Whether or not defined in the Credit Agreement, all terms defined in
the New York UCC (as defined herein) and not defined in this Agreement have the
meanings specified therein; the term “instrument” shall have the meaning
specified in Article 9 of the New York UCC.

(b)         The rules of construction specified in Article I of the Credit
Agreement also apply to this Agreement, mutatis mutandis.

SECTION 1.02.   Other Defined Terms.  As used in this Agreement, the following
terms have the meanings specified below:

“Account Debtor” means any Person who is or who may become obligated to any
Grantor under, with respect to or on account of an Account.

“Accounts” has the meaning specified in Article 9 of the New York UCC.

“Agreement” means this Security Agreement.

 

 



 

--------------------------------------------------------------------------------

 

 

“Article 9 Collateral” has the meaning assigned to such term in Section 3.01(a).

“Collateral” means the Article 9 Collateral and the Pledged Collateral.

“Copyright License” means any written agreement, now or hereafter in effect,
granting any right to any third party under any Copyright now or hereafter owned
by any Grantor or that such Grantor otherwise has the right to license, or
granting any right to any Grantor under any Copyright now or hereafter owned by
any third party, and all rights of such Grantor under any such agreement.

“Copyrights” means all of the following now owned or hereafter acquired by any
Grantor: (a) all copyright rights in any work subject to and under the copyright
laws of the United States or any other jurisdiction, whether as author,
assignee, transferee, exclusive licensee or otherwise, and (b) all registrations
and applications for registration of any such copyright in the United States or
any other jurisdiction, including registrations, recordings, supplemental
registrations and pending applications for registration in the USCO or any
comparable non-United States office.

“Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.

“Escrow Agent” has the meaning assigned to such term in Section 2.07.

“Escrow Agreement” has the meaning assigned to such term in Section 2.07.

“Excluded Assets” means (a) any fee-owned real property, together with any
improvements thereon, with an individual fair market value not to exceed
$10,000,000 and all real property leasehold interests (including requirements to
deliver landlord lien waivers, estoppels and collateral access letters),
(b) motor vehicles and other assets subject to certificates of title (other than
to the extent a Lien thereon can be perfected by the filing of a financing
statement under the UCC of any applicable jurisdiction), (c) Letter-of-Credit
Rights (other than to the extent a Lien thereon can be perfected by the filing
of a financing statement under the UCC of any applicable jurisdiction),
(d) Commercial Tort Claims with a value of less than $1,000,000 individually and
$5,000,000 in the aggregate, (e) any Gaming License or any other asset or
property to the extent the grant of a security interest therein is prohibited by
applicable Law or requires a consent not obtained of any Governmental Authority
(including from a Gaming Board) pursuant to such applicable Law (including
Gaming Laws), in each case, after giving effect to the applicable
anti-assignment provisions of the UCC of any applicable jurisdiction or other
applicable Law and other than Proceeds and receivables thereof, the assignment
of which is expressly deemed effective under the UCC of any applicable
jurisdiction or other applicable Law notwithstanding such prohibition,
(f) assets to the extent a security interest in such assets would result in
material adverse tax consequences as reasonably determined, in writing, by the
Borrower and the Administrative Agent, (g) any lease, license or other agreement
or Contractual Obligation or any property subject to a purchase money security
interest, Lien securing a Capitalized Lease Obligation or similar arrangement,
in each case permitted to be incurred under the Credit Agreement, to the extent
that a grant of a security interest therein would require a consent not obtained
or violate or invalidate such lease, license or agreement or Contractual
Obligation or purchase money arrangement, Capitalized Lease Obligation or
similar arrangement or create a right of termination in favor of any other party
thereto (other than the Borrower, the Parent or any other Guarantor), in each
case, after giving effect to the applicable anti-assignment provisions of the
UCC of any applicable jurisdiction and other applicable Law and other than
Proceeds and receivables thereof, the assignment of which is expressly deemed
effective under the UCC of any applicable jurisdiction or other applicable Law
notwithstanding such prohibition, (h) those assets as to which the
Administrative Agent and the Borrower shall reasonably determine, in writing,
that the cost of obtaining a Lien thereon or





2

--------------------------------------------------------------------------------

 

 

perfection thereof are excessive in relation to the benefit to the Secured
Parties of the security to be afforded thereby, (i) voting Equity Interests in
excess of 65% of the total voting Equity Interests in (i) any CFC or (ii) any
Domestic Subsidiary that has no material assets other than the equity of one or
more Foreign Subsidiaries that are CFCs, (j) any Equity Interests in (i) any
Person that is not a Wholly-Owned Subsidiary to the extent and for so long as
the granting of a Lien on such Equity Interests would be prohibited by the terms
of any Organization Document, joint venture agreement or shareholders’ agreement
governing such Person or require any consent not obtained of any one or more
third parties (other than the Borrower, the Parent or any other Guarantor),
after giving effect to the applicable anti-assignment provisions of the UCC of
any applicable jurisdiction or other applicable Law and other than Proceeds and
receivables thereof, the assignment of which is expressly deemed effective under
the UCC of any applicable jurisdiction or other applicable Law notwithstanding
such prohibition or (ii) any Unrestricted Subsidiary (until such time as any
Unrestricted Subsidiary becomes a Restricted Subsidiary), (k) any
“intent-to-use” trademark applications prior to the filing and acceptance of a
“Statement of Use” pursuant to Section 1(d) of the Lanham Act or an “Amendment
to Allege Use” pursuant to Section 1(c) of the Lanham Act with respect thereto
and (l) other than to the extent a Lien thereon can be perfected by the filing
of a financing statement under the UCC of any applicable jurisdiction, any
rights or property not located in the United States; provided that this clause
(l) shall not exclude any Equity Interests of Foreign Subsidiaries that are
otherwise required to be pledged pursuant to the terms of this Agreement;
provided,  however, that “Excluded Assets” shall not include any Proceeds,
substitutions or replacements of any “Excluded Assets” referred to in clauses
(a) through (l) above (unless such Proceeds, substitutions or replacements would
constitute “Excluded Assets” referred to in any of clauses (a) through (l)
above).

“General Intangibles” has the meaning specified in Article 9 of the New York UCC
and includes for the avoidance of doubt corporate or other business records,
indemnification claims, contract rights (including rights under leases, whether
entered into as lessor or lessee, Swap Contracts and other agreements),
goodwill, registrations, franchises, tax refund claims and any letter of credit,
guarantee, claim, security interest or other security held by or granted to any
Grantor, as the case may be, to secure payment by an Account Debtor of any of
the Accounts.

“Grantor” means each of the Borrower, the Parent and each other Guarantor that
is a party hereto, and each Guarantor that becomes a party to this Agreement
after the Closing Date.

“Intellectual Property” means all intellectual and similar property of every
kind and nature now owned or hereafter acquired by any Grantor, including
inventions, designs, Patents, Copyrights, Licenses, Trademarks, Trade Secrets,
confidential or proprietary technical and business information, know-how,
show-how or other data or information, Software and all additions, improvements
and accessions to, and books and records describing any of the foregoing.

“Intellectual Property License” means any Patent License, Trademark License,
Copyright License or other Intellectual Property license or sublicense agreement
to which any Grantor is a party, together with any and all (a) renewals,
extensions, amendments and  supplements thereof, (b) income, fees, royalties,
damages, claims and payments now and hereafter due and/or payable thereunder or
with respect thereto including damages for breach or for infringement claims
pertaining to the licensed Intellectual Property (to the extent that a Grantor
has the right to collect them), and (c) rights to sue for past, present and
future breaches or violations thereof.

“Intellectual Property Security Agreements” means the short-form Patent Security
Agreement, short-form Trademark Security Agreement and short-form Copyright
Security Agreement, each substantially in the form attached hereto as Exhibits
II,  III and IV, respectively.





3

--------------------------------------------------------------------------------

 

 

“Investment Property” has the meaning specified in Article 9 of the New York
UCC, but shall not include any Pledged Collateral.

“Louisiana Gaming Control Board” has the meaning ascribed by La. R.S. 27.3 (2)
and as established by La. R.S. 27.11 to be the body empowered to act pursuant to
the Louisiana Gaming Control Act,  La. R.S. 27.1, et seq.

“Missouri Gaming Commission” has the meaning ascribed by MRS 313.004 and refers
to the body empowered to act pursuant to Chapter 313 of the Missouri Revised
Statutes and Title 11, Division 45 of the Missouri Code of State Regulations.

“Missouri Gaming Law” means Chapter 313 of the Missouri Revised Statutes and the
regulations of the Missouri Gaming Commission promulgated thereunder.

“Mississippi Gaming Pledged Equity” has the meaning assigned to such term in
Section 2.02(f).

“Missouri Gaming Pledged Equity” has the meaning assigned to such term in
Section 2.02(k).

“Nevada Gaming Commission” has the meaning ascribed by NRS 463.0145 and refers
to the agency of the State of Nevada created pursuant to NRS 463.022 to 463.029
and as empowered to act under the Nevada Gaming Control Act.

“Nevada Gaming Control Act” means Chapter 463 of the Nevada Revised Statutes and
the regulations of the Nevada Gaming Commission promulgated thereunder.

“Nevada Gaming Control Board” has the meaning ascribed by NRS 463.0137 and
refers to the agency of the State of Nevada created pursuant to NRS 463.030 to
463.110 and as empowered to act under the Nevada Gaming Control Act.

“Nevada Gaming Pledged Equity” has the meaning assigned to such term in Section
2.02(d).

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

“Patent License” means any written agreement, now or hereafter in effect,
granting to any third party any right to make, use or sell any invention on
which a Patent, now or hereafter owned by any Grantor or that any Grantor
otherwise has the right to license, is in existence, or granting to any Grantor
any right to make, use or sell any invention on which a Patent, now or hereafter
owned by any third party, is in existence, and all rights of any Grantor under
any such agreement.

“Patents” means all of the following now owned or hereafter acquired by any
Grantor: (a) all patents of the United States and each other jurisdiction, all
registrations and recordings thereof, and all applications for patents of the
United States and each other jurisdiction, and (b) all reissues,
re-examinations, continuations, divisions, continuations-in-part, renewals, or
extensions thereof, and the inventions or improvements disclosed or claimed
therein.

 





4

--------------------------------------------------------------------------------

 

 

“Pledged Collateral” has the meaning assigned to such term in Section 2.01.

“Pledged Debt” has the meaning assigned to such term in Section 2.01.  

“Pledged Equity” has the meaning assigned to such term in Section 2.01.

“Pledged Equity Issuer” means any issuer of Pledged Equity. 

“Pledged Partnership/LLC Agreement” has the meaning assigned to such term in
Section 3.05.

“Pledged Securities” means any promissory notes, stock certificates, limited or
unlimited liability membership certificates or other securities now or hereafter
included in the Pledged Collateral, including all certificates, instruments or
other documents representing or evidencing any Pledged Collateral.

“Security Agreement Supplement” means an instrument in the form of Exhibit I
hereto.

“Security Interest” has the meaning assigned to such term in Section 3.01(a).

“Software” means computer programs, object code, source code and supporting
documentation, including, without limitation, “software” as such term is defined
in the NY UCC and computer programs that may be construed as included in the
definition of “goods” in the NY UCC, including any licensed rights to Software,
and all media that may contain Software or recorded data of any kind.

“Trade Secrets” means any trade secrets or other proprietary and confidential
information, including unpatented inventions, invention disclosures, engineering
or other technical data, financial data, procedures, know-how, designs personal
information, supplier lists, customer lists, business, production or marketing
plans, formulae, methods (whether or not patentable), processes, compositions,
schematics, ideas, algorithms, techniques, analyses, proposals, source code,
object code and data collections.

“Trademark License” means any written agreement, now or hereafter in effect,
granting to any third party any right to use any Trademark now or hereafter
owned by any Grantor or that any Grantor otherwise has the right to license, or
granting to any Grantor any right to use any trademark now or hereafter owned by
any third party, and all rights of any Grantor under any such agreement.

“Trademarks” means all of the following now owned or hereafter acquired by any
Grantor: (a) all trademarks, service marks, trade names, corporate names, domain
names, trade dress, logos, designs, fictitious business names, other source or
business identifiers protected under the laws of the United States, any state or
political subdivision thereof or any other jurisdiction, all registrations and
recordings thereof, and all registration and applications filed in connection
therewith in the USPTO or any similar offices in any State of the United States,
any political subdivision thereof or any other jurisdiction, and all renewals
thereof, as well as any unregistered trademarks and service marks used by a
Grantor and (b) all goodwill connected with the use thereof and symbolized
thereby.

“USCO” means the United States Copyright Office.

“USPTO” means the United States Patent and Trademark Office.





5

--------------------------------------------------------------------------------

 

 

ARTICLE II

 

Pledge of Securities

 

 

SECTION 2.01.   Pledge.  As security for the payment or performance, as the case
may be, in full of the Obligations, including any Obligations under the
Guaranty, each Grantor hereby pledges to the Collateral Agent, its successors
and assigns, for the benefit of the Secured Parties, and hereby grants to the
Collateral Agent, its successors and assigns, for the benefit of the Secured
Parties, a security interest in all of such Grantor’s right, title and interest
in, to and under (a) all Equity Interests held by it, including those listed on
Schedule I and any other Equity Interests obtained in the future by such Grantor
and the certificates, if any, representing all such Equity Interests (the
“Pledged Equity”); provided that the Pledged Equity shall not include any
Excluded Assets; (b)(i) the debt securities owned by it and listed opposite the
name of such Grantor on Schedule I, (ii) any debt securities obtained in the
future by such Grantor and (iii) the intercompany notes and other promissory
notes and any other instruments evidencing such debt securities (the “Pledged
Debt”); provided that the Pledged Debt shall not include any Excluded Assets;
(c) all other property that may be delivered to and held by the Collateral Agent
pursuant to the terms of this Section 2.01 and Section 2.02; (d) all payments of
principal, interest, dividends, cash, instruments and other property from time
to time received, receivable or otherwise distributed in respect of, in exchange
for or upon the conversion of, and all other Proceeds received in respect of,
the Pledged Equity and Pledged Debt; (e) all rights and privileges of such
Grantor with respect to the securities and other property referred to in clauses
(a),  (b)(i),  (b)(ii),  (c) and (d) above; and (f) all Proceeds of any of the
foregoing (the items referred to in clauses (a) through (f) above being
collectively referred to as the “Pledged Collateral”); provided that the Pledged
Collateral shall not include any Excluded Assets.

TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Collateral Agent, its successors and assigns, for the benefit of the
Secured Parties, until the termination of this Agreement, subject, however, to
the terms, covenants and conditions hereinafter set forth.

SECTION 2.02.   Delivery of the Pledged Collateral.

(a)         Subject to the other provisions of this Section 2.02 and Section
7.14 and Schedule 7.14 of the Credit Agreement, each Grantor agrees to deliver
to the Collateral Agent on the Closing Date all Pledged Securities owned by it
on the Closing Date and with respect to any Pledged Securities issued or
acquired after the Closing Date, it agrees to deliver or cause to be delivered
as promptly as practicable (and in any event, within 60 days after the date of
acquisition thereof or such longer period as to which the Collateral Agent may
agree) to the Collateral Agent, for the benefit of the Secured Parties, any and
all such Pledged Securities (other than (i) any uncertificated securities, but
only for so long as such securities remain uncertificated and (ii) any Pledged
Equity in any Immaterial Subsidiary, but only for so long as such Subsidiary
remains an Immaterial Subsidiary).

(b)         The Grantors will cause any Indebtedness for borrowed money owed to
any Grantor by any Person (other than intercompany Indebtedness between
Grantors) having a principal amount in excess of (i) $1,000,000 individually or
(ii) when aggregated with all other such Indebtedness for which this clause (b)
has not been satisfied, $5,000,000 in the aggregate, to be evidenced by a duly
executed promissory note that is pledged and delivered to the Collateral Agent,
for the benefit of the Secured Parties, pursuant to the terms hereof.





6

--------------------------------------------------------------------------------

 

 

(c)         Upon delivery to the Collateral Agent, (i) any Pledged Securities
shall be accompanied by undated stock or note powers, as applicable, duly
executed in blank or other instruments of transfer reasonably satisfactory to
the Collateral Agent and by such other instruments and documents as the
Collateral Agent may reasonably request and (ii) all other property comprising
part of the Pledged Collateral shall be accompanied by undated proper
instruments of assignment or transfer duly executed in blank by the applicable
Grantor and such other instruments or documents as the Collateral Agent may
reasonably request.

(d)         Each Grantor shall immediately upon receipt of all required
approvals of the Nevada Gaming Control Board and Nevada Gaming Commission
deliver the original certificates representing Pledged Equity, the pledge of
which is governed by NRS 463.510 (such Pledged Equity, the “Nevada Gaming
Pledged Equity”), together with stock powers executed in blank, to the
Collateral Agent or, subject to Section 2.07, the Escrow Agent to be held by the
Collateral Agent or, subject to Section 2.07, in escrow by the Escrow Agent
within the State of Nevada, subject to the requirements of the Nevada Gaming
Control Board and Nevada Gaming Commission in accordance with applicable
provisions of the Nevada Gaming Control Act.  In addition, each Grantor shall,
upon receipt of all required approvals of the Nevada Gaming Control Board and
Nevada Gaming Commission, execute and deliver and cause to be executed and
delivered such other documents and instruments (including UCC financing
statements) as the Collateral Agent, in its reasonable discretion, deems
necessary or desirable to create, evidence or perfect its security interest in
the Nevada Gaming Pledged Equity, including, if applicable, the execution and
delivery of the Escrow Agreement referred to in Section 2.07. 

(e)         Notwithstanding any other provision of this Agreement:

(i)    the prior approval of the Nevada Gaming Commission must be obtained
before any foreclosure or transfer of any possessory security interest in the
Nevada Gaming Pledged Equity (except back to the original Grantor), the pledge
of which is governed by NRS 463.510, and before any other enforcement of the
Security Interest of the Collateral Agent in such Nevada Gaming Pledged Equity
may occur;

(ii)   the stock certificates evidencing the Nevada Gaming Pledged Equity, the
pledge of which is governed by NRS 463.510, must at all times remain physically
within the State of Nevada at a location designated to the Nevada Gaming Control
Board and must be made available for inspection by agents or employees of the
Nevada Gaming Control Board immediately upon request during normal business
hours; and

(iii)  the provisions of this Agreement relating to the Nevada Gaming Pledged
Equity shall not be amended without the prior administrative approval of the
Chairman of the Nevada Gaming Control Board or his designee.  Such
administrative approval may not be granted regarding amendments to this
Agreement or, subject to Section 2.07, the Escrow Agreement that increase or
change the Nevada Gaming Pledged Equity that are the subject of the pledge which
is governed by NRS 463.510 that change the location of the Nevada Gaming Pledged
Equity in the possession of the Collateral Agent or, subject to Section 2.07,
the Escrow Agent, or that change the identity of the Collateral Agent or,
subject to Section 2.07, the Escrow Agent.

(f)         The prior approval of the Mississippi Gaming Commission must be
obtained before any foreclosure or transfer of any possessory security interest
in the Pledged Equity issued by any Person that is licensed by or registered
with the Mississippi Gaming Commission (except back to the original Grantor),
the pledge of which is governed by Miss. Code Ann. Section 75-76-207 (such
Pledged





7

--------------------------------------------------------------------------------

 

 

Equity, the “Mississippi Gaming Pledged Equity”), and before any other
enforcement of the Security Interest in such Mississippi Gaming Pledged Equity
may occur;

(g)         This Agreement shall not be amended without the prior administrative
approval of the Chairman of the Nevada Gaming Control Board or his
designee.  Such administrative approval may not be granted regarding amendments
to this Agreement or, subject to Section 2.07, the Escrow Agreement that
increase or change the Equity Interests that are the subject of the pledge which
is governed by NRS 463.510, or that change the identity of the Collateral Agent
or, subject to Section 2.07, the Escrow Agent.  In the event that the Collateral
Agent exercises one or more of the remedies set forth in this Agreement with
respect to the Nevada Gaming Pledged Equity, the Mississippi Gaming Pledged
Equity or the Missouri Gaming Pledged Equity, including, without limitation, the
foreclosure, transfer, sale, distribution or other disposition of any interest
therein (except back to the original Grantor), the exercise of voting and
consensual rights, and any other enforcement of the security interest in such
Nevada Gaming Pledged Equity, the Mississippi Gaming Pledged Equity or the
Missouri Gaming Pledged Equity, such action will require the separate and prior
approval of the Gaming Authorities in Nevada and Mississippi, respectively, with
respect to the Nevada Gaming Pledged Equity and the Mississippi Gaming Pledged
Equity, respectively, and, in the case of the Missouri Gaming Pledged Equity,
the provision of 30 days prior notice to the Gaming Authorities in Missouri or
the licensing or finding of suitability of the Collateral Agent or any
transferee thereof, in each case, unless such licensing or suitability
requirement is waived thereby or is otherwise not required under the applicable
Gaming Laws;

(h)         The Collateral Agent and, subject to Section 2.07 in the case of the
Nevada Gaming Pledged Equity, the Escrow Agent, will be required to comply with
the reasonable conditions, if any, imposed by the Gaming Authorities in
connection with their approval of the pledge granted hereunder in the Nevada
Gaming Pledged Equity, the Mississippi Gaming Pledged Equity or the Missouri
Gaming Pledged Equity; provided that the Collateral Agent and, subject to
Section 2.07, the Escrow Agent, shall not be deemed to have knowledge of any
such conditions until written notice thereof has been delivered to the
Collateral Agent and, subject to Section 2.07 in the case of the Nevada Gaming
Pledged Equity, the Escrow Agent by the Borrower;

(i)         Any approval of the Gaming Authorities of this Agreement, any
amendment hereto or the pledge hereunder, in each case, in the Nevada Gaming
Pledged Equity or the Mississippi Gaming Pledged Equity, or, in the case of the
Missouri Gaming Pledged Equity, the satisfaction of the notice obligations under
the Gaming Laws of Missouri with respect to this Agreement in the Missouri
Gaming Pledged Equity, any amendment hereto or the pledge hereunder in the
Nevada Gaming Pledged Equity, the Mississippi Gaming Pledged Equity or the
Missouri Gaming Pledged Equity, does not constitute approval, either express or
implied, of the Collateral Agent to take any actions provided for in this
Agreement, for which separate approval by the Gaming Authorities or the
satisfaction of separate notice provisions may be required by the Gaming Laws;
and

(j)         The Collateral Agent, the Secured Parties and their respective
successors and assigns are subject to being called forward by the Gaming
Authorities in their sole and absolute discretion, for licensing, a finding of
suitability or other investigation authorized by the Gaming Laws in order to
remain entitled to the benefits of this Agreement, any other Loan Documents and
(if applicable) any Intercreditor Agreement, in each case, with respect to the
Nevada Gaming Pledged Equity, the Mississippi Gaming Pledged Equity and the
Missouri Gaming Pledged Equity.

(k)         Missouri Gaming Law Specific Provisions.  Each party hereto hereby
acknowledges that:





8

--------------------------------------------------------------------------------

 

 

(i)     notwithstanding anything contained in this Agreement or the other Loan
Documents to the contrary, (A) no transfer in any way of an ownership interest,
or exercise of a material right of an ownership interest, in any Grantor or any
Subsidiary of a Grantor which holds a license issued by the Missouri Gaming
Commission (such Pledged Equity, the “Missouri Gaming Pledged Equity”) shall
occur unless it is first approved by the Missouri Gaming Commission pursuant to
Title 21, Chapter 313, Section 313.807(4) of the Revised Statutes of Missouri
and (B) the Collateral Agent shall not foreclose, take possession or otherwise
exercise ownership or possessory rights of any slot machine (as defined in Title
11, Division 45, Section 10.055 of the Rules of the Department of Public Safety)
constituting Collateral located or to be located in the State of Missouri unless
the Collateral Agent (1) holds the applicable valid license issued by the
Missouri Gaming Commission or, in the alternative, (2) uses a different
mechanism that is in compliance with applicable Missouri laws (which mechanism
could include, subject to the Missouri Gaming Commission’s approval, the sale,
transfer or disposition by any Grantor of such slot machine to a Person holding
the applicable valid license issued by the Missouri Gaming Commission, provided
that such Person is acting on its own behalf and not as an agent of any party
not licensed by the Missouri Gaming Commission to own or possess slot machines);

(ii)    the Collateral Agent and each other Secured Party hereby acknowledges
that Missouri law does not presently allow, and the security interest granted in
this Agreement does not authorize for so long as such prohibition exists, any
pledge, hypothecation or transfers of gaming licenses (or any interest therein)
issued by the Missouri Gaming Commission pursuant to Missouri law, or any
security interest attached to any such license.

(l)          Louisiana Gaming Law Specific Provisions.  Each party hereto hereby
acknowledges that:

(i)     notwithstanding anything contained in this Agreement or the other Loan
Documents to the contrary, (A) no transfer of a five percent or more interest in
any Grantor or any Subsidiary of a Grantor which holds a license or permit
issued by the Louisiana Gaming Control Board shall occur unless the prior
written approval of such transfer is provided by the Louisiana Gaming Control
Board and (B) the Collateral Agent shall not foreclose, take possession or
otherwise exercise ownership or possessory rights of any slot machine located or
to be located in the State of Louisiana unless the Collateral Agent complies
with all applicable Gaming Laws of the State of Louisiana; and

(ii)    the Collateral Agent and each other Secured Party hereby acknowledges
that the Gaming Laws of Louisiana do not presently allow, and the security
interest granted in this Agreement does not authorize for so long as the
prohibition exists, any pledge, hypothecation or transfers of any gaming
licenses or permits (or any interest therein) issued under the Louisiana Gaming
Control Act, La. R.S. 27:1 et seq or any security interest attached to any such
license or permit.

SECTION 2.03.    Representations, Warranties and Covenants.  The Grantors
jointly and severally represent, warrant and covenant, as to themselves and the
other Grantors, to and with the Collateral Agent, for the benefit of the Secured
Parties, that:

(a)         Schedule I correctly sets forth, as of the Closing Date, a true and
complete list, with respect to each Grantor, of (i) all the Equity Interests
owned by such Grantor in any Person and the percentage of the issued and
outstanding units of each class of the Equity Interests of the





9

--------------------------------------------------------------------------------

 

 

issuer thereof represented by the Pledged Equity owned by such Grantor and (ii)
all the Pledged Debt owned by such Grantor;

(b)         the Pledged Equity and Pledged Debt (solely with respect to Pledged
Equity and Pledged Debt issued by a Person other than Parent or a Subsidiary of
the Parent, to the best of such Grantor’s knowledge) have been duly and validly
authorized and issued by the issuers thereof and (i) in the case of Pledged
Equity (solely with respect to Pledged Equity issued by a Person other than the
Parent or a Subsidiary of the Parent, to the best of such Grantor’s knowledge),
is fully paid and nonassessable and (ii) in the case of Pledged Debt (solely
with respect to Pledged Debt issued by a Person other than Parent or a
Subsidiary of the Parent, to the best of such Grantor’s knowledge), is the
legal, valid and binding obligation of each issuer thereof;

(c)         each Grantor (i) is and, subject to any transfers made in compliance
with the Credit Agreement, will continue to be the direct owner, beneficially
and of record, of the Pledged Securities indicated on Schedule I as owned by
such Grantor, (ii) holds the same free and clear of all Liens, other than (A)
Liens created by the Collateral Documents and (B) Liens expressly permitted
pursuant to Section 8.01 of the Credit Agreement, (iii) will make no assignment,
pledge, hypothecation or transfer of, or create or permit to exist any security
interest in or other Lien on, the Pledged Collateral, other than (A) Liens
created by the Collateral Documents and (B) Liens expressly permitted pursuant
to Section 8.01 of the Credit Agreement, and (iv) will defend its title or
interest thereto or therein against any and all Liens (other than the Liens
permitted pursuant to this Section 2.03(c)), however arising, of all Persons
whomsoever;

(d)         except for restrictions and limitations imposed by the Loan
Documents or applicable Laws generally, the Pledged Collateral is and will
continue to be freely transferable and assignable, and none of the Pledged
Collateral is or will be subject to any option, right of first refusal,
shareholders agreement, charter or by-law provisions or contractual restriction
of any nature that might prohibit, impair, delay or otherwise affect in any
manner material and adverse to the Secured Parties the pledge of such Pledged
Collateral hereunder, the sale or disposition thereof pursuant hereto or the
exercise by the Collateral Agent of rights and remedies hereunder;

(e)         each of the Grantors has the power and authority to pledge the
Pledged Collateral pledged by it hereunder in the manner hereby done or
contemplated;

(f)         no consent or approval of any Governmental Authority, any securities
exchange or any other Person was or is necessary to the validity of the pledge
effected hereby (other than (i) such as have been obtained and are in full force
and effect, (ii) authorizations, approvals or notices to or from Gaming Boards
which may be required pursuant to applicable Gaming Laws after the date hereof
in connection with (A) the addition of any Guarantor pursuant to Section 5.14
(which approvals each Grantor agrees to use its reasonable best efforts to
obtain promptly upon the occurrence of the requirement to add such Guarantor or
to pledge the Equity Interests of such Guarantor or any other Subsidiary of a
Grantor the Equity Interests of which are required to be pledged pursuant to the
terms of this Agreement and the Credit Agreement) or (B) the enforcement of
remedies and (iii) the requirement under applicable Gaming Laws to provide
routine post-closing notices and/or copies of Loan Documents to a Gaming Board);
and

(g)         by virtue of the execution and delivery by the Grantors of this
Agreement, when any Pledged Securities are delivered to the Collateral Agent or,
subject to Section 2.07 in the case of the Nevada Gaming Pledged Equity, the
Escrow Agent in accordance with this Agreement, the Collateral Agent for the
benefit of the Secured Parties will obtain a legal, valid and perfected lien





10

--------------------------------------------------------------------------------

 

 

upon and security interest in such Pledged Securities as security for the
payment and performance of the Obligations, subject only to Liens permitted by
Section 8.01 of the Credit Agreement, to the extent such perfection is governed
by the Uniform Commercial Code of any applicable jurisdiction.

Each Grantor hereby agrees that upon the occurrence and during the continuance
of an Event of Default, it will comply with instructions of the Collateral Agent
with respect to the Equity Interests in such Grantor that constitute Pledged
Equity hereunder without further consent by the applicable owner or holder of
such Equity Interests.

SECTION 2.04.   Certification of Limited Liability Company and Limited
Partnership Interests.  Any limited liability company and any limited
partnership controlled by any Grantor shall either (a) not include in its
operative documents any provision that any Equity Interests in such limited
liability company or such limited partnership be a “security” as defined under
Article 8 of the Uniform Commercial Code or (b) certificate any Equity Interests
in any such limited liability company or such limited partnership.  To the
extent an interest in any limited liability company or limited partnership
controlled by any Grantor and pledged under Section 2.01 is certificated or
becomes certificated, (i) each such certificate shall be delivered to the
Collateral Agent pursuant to Section 2.02(a) and (ii) such Grantor shall fulfill
all other requirements under Section 2.02 applicable in respect thereof.  Each
Grantor hereby agrees that if any of the Pledged Collateral is at any time not
evidenced by certificates of ownership, then each applicable Grantor shall, to
the extent permitted by applicable Laws (including Gaming Laws) and requested by
the Collateral Agent, (A) if necessary to perfect a security interest in such
Pledged Collateral, cause such pledge to be recorded on the equityholder
register or the books of the issuer, execute any customary pledge forms or other
documents necessary or appropriate to complete the pledge and give the
Collateral Agent the right to transfer such Pledged Collateral under the terms
hereof, and (B) after the occurrence and during the continuance of any Event of
Default, (1) cause the Organization Documents of each such issuer of Equity
Interests constituting Pledged Collateral to be amended to provide that such
Pledged Collateral shall be treated as “securities” for purposes of the Uniform
Commercial Code and (2) cause such Pledged Collateral to become certificated and
delivered to the Collateral Agent.

SECTION 2.05.   Registration in Nominee Name; Denominations.  If an Event of
Default shall occur and be continuing, (a) the Collateral Agent, on behalf of
the Secured Parties, shall have the right (in its sole and absolute discretion)
to hold the Pledged Securities in its own name as pledgee, the name of its
nominee (as pledgee or as sub-agent) or the name of the applicable Grantor,
endorsed or assigned in blank or in favor of the Collateral Agent, and each
Grantor will promptly give to the Collateral Agent copies of any notices or
other communications received by it with respect to Pledged Securities
registered in the name of such Grantor and (b) the Collateral Agent shall have
the right to exchange the certificates representing Pledged Securities for
certificates of smaller or larger denominations for any purpose consistent with
this Agreement; provided, that the Collateral Agent shall give the Borrower
prior notice of its intent to exercise such rights (although no such notice
shall be required if an Event of Default under Section 9.01(f) of the Credit
Agreement shall exist and be continuing).

SECTION 2.06.   Voting Rights; Dividends and Interest. 

(a)         Unless and until an Event of Default shall have occurred and be
continuing and the Collateral Agent shall have notified the Borrower that the
rights of the Grantors under this Section 2.06 are being suspended (although no
such notice shall be required if an Event of Default under Section 9.01(f) of
the Credit Agreement shall exist and be continuing):

 





11

--------------------------------------------------------------------------------

 

 

(i)     each Grantor shall be entitled to exercise any and all voting and/or
other consensual rights and powers inuring to an owner of Pledged Securities or
any part thereof for any purpose consistent with the terms of this Agreement,
the Credit Agreement and the other Loan Documents; provided that such rights and
powers shall not be exercised in any manner, except as may be permitted under
this Agreement, the Credit Agreement or the other Loan Documents, that would
materially and adversely affect the rights and remedies of any of the Collateral
Agent or the other Secured Parties under this Agreement, the Credit Agreement or
any other Loan Document or the ability of the Secured Parties to exercise the
same;

(ii)    so long as no Event of Default shall have occurred and be continuing and
thereafter so long as the Borrower has not received written notice from the
Collateral Agent that the rights of the Grantors under this Section 2.06 are
being suspended (although no such notice shall be required if an Event of
Default under Section 9.01(f) of the Credit Agreement shall exist and be
continuing) and to the extent required under applicable Law (including any
Gaming Law), the Collateral Agent shall be deemed without further action or
formality to have granted to each Grantor all necessary consents relating to
voting rights and/or consensual rights and powers it is entitled to exercise
pursuant to clause (i) above and shall, if necessary, execute and deliver to
each Grantor, or cause to be executed and delivered to each Grantor, all such
proxies, powers of attorney and other instruments as each Grantor may reasonably
request for the purpose of enabling such Grantor to exercise the voting and/or
consensual rights and powers it is entitled to exercise pursuant to clause (i)
above; and

(iii)   each Grantor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Securities to the extent and only to the extent that such
dividends, interest, principal and other distributions are permitted by, and
otherwise paid or distributed in accordance with, the terms and conditions of
the Credit Agreement, the other Loan Documents and applicable Laws; provided
that any noncash dividends, interest, principal or other distributions that
would constitute Pledged Equity or Pledged Debt, whether resulting from a
subdivision, combination or reclassification of the outstanding Equity Interests
of the issuer of any Pledged Securities or received in exchange for Pledged
Securities or any part thereof, or in redemption thereof, or as a result of any
merger, consolidation, acquisition or other exchange of assets to which such
issuer may be a party or otherwise, shall be and become part of the Pledged
Collateral, and, if received by any Grantor, shall not be commingled by such
Grantor with any of its other funds or property but shall be held separate and
apart therefrom, shall be held in trust for the benefit of the Collateral Agent
and the Secured Parties and shall be promptly (and in any event within 30 days)
delivered to the Collateral Agent in the same form as so received (with any
necessary endorsement reasonably requested by the Collateral Agent).

(b)         Upon the occurrence and during the continuance of an Event of
Default, after the Collateral Agent shall have notified the Borrower of the
suspension of the rights of the Grantors under clause (a)(iii) of this Section
2.06 (although no such notice shall be required if an Event of Default under
Section 9.01(f) of the Credit Agreement shall exist and be continuing), then all
rights of any Grantor to dividends, interest, principal or other distributions
that such Grantor is authorized to receive pursuant to clause (a)(iii) of this
Section 2.06 shall cease, and, subject to any applicable Gaming Laws, all such
rights shall thereupon become vested in the Collateral Agent, which shall have,
subject to any applicable Gaming Laws, the sole and exclusive right and
authority to receive and retain such dividends, interest, principal or other
distributions.  All dividends, interest, principal or other distributions
received by any Grantor contrary to the provisions of this Section 2.06 shall be
held in trust for the benefit of the Collateral Agent and the other Secured
Parties, shall be segregated from other property or funds of such Grantor and
shall





12

--------------------------------------------------------------------------------

 

 

be promptly (and in any event within 30 days) delivered to the Collateral Agent
upon demand in the same form as so received (with any necessary endorsement
reasonably requested by the Collateral Agent).  Any and all money and other
property paid over to or received by the Collateral Agent pursuant to the
provisions of this clause (b) shall be retained by the Collateral Agent in an
account to be established by the Collateral Agent upon receipt of such money or
other property and shall be applied in accordance with the provisions of Section
4.02.  After all Events of Default have been cured or waived, the Collateral
Agent agrees to promptly pay to each Grantor (without interest) any dividends,
interest, principal or other distributions that remain in such account to the
extent that (i) such Grantor would otherwise be permitted to retain such
dividends, interest, principal or other distributions pursuant to the terms of
clause (a)(iii) of this Section 2.06 and (ii) the Collateral Agent and/or the
Lenders are not otherwise permitted to retain such dividends, interest,
principal or other distributions pursuant to the terms of the Credit Agreement
and/or any of the other Loan Documents.

(c)         Upon the occurrence and during the continuance of an Event of
Default, after the Collateral Agent shall have provided the Borrower notice of
the suspension of the rights of the Grantors under clause (a)(i) of this
Section 2.06 (although no such notice shall be required if an Event of Default
under Section 9.01(f) of the Credit Agreement shall exist and be continuing),
then all rights of any Grantor to exercise the voting and consensual rights and
powers it is entitled to exercise pursuant to clause (a)(i) of this Section
2.06, and the obligations of the Collateral Agent under clause (a)(ii) of this
Section 2.06, shall cease, and all such rights shall thereupon become vested in
the Collateral Agent, which shall have the sole and exclusive right and
authority to exercise such voting and consensual rights and powers; provided
that, unless otherwise directed by the Required Lenders, the Collateral Agent
shall have the right from time to time following and during the continuance of
an Event of Default to permit the Grantors to exercise such rights at the
discretion of the Collateral Agent.  After all Events of Default have been cured
or waived, each Grantor shall have the exclusive right to exercise the voting
and/or consensual rights and powers that such Grantor would otherwise be
entitled to exercise pursuant to the terms of clause (a)(i) of this Section
2.06.

(d)         Any notice given by the Collateral Agent to the Borrower suspending
the rights of the Grantors under clause (a) of this Section 2.06 (i) shall be
given in writing, (ii) may be given with respect to one or more of the Grantors
at the same or different times and (iii) may suspend the rights of the Grantors
under clause (a)(i) or clause (a)(iii) of this Section 2.06 in part without
suspending all such rights (as specified by the Collateral Agent in its sole and
absolute discretion) and without waiving or otherwise affecting the Collateral
Agent’s rights to give additional notices from time to time suspending other
rights so long as an Event of Default has occurred and is continuing.

SECTION 2.07.   Further Assurances.  In the event that Jefferies Finance LLC or
and any successor Collateral Agent (or any of such successor Collateral Agent’s
affiliates) does not maintain an office in the State of Nevada where the Nevada
Gaming Pledged Equity may be maintained pursuant to the requirements of the
Gaming Laws of Nevada, the Borrower, the Collateral Agent (or such successor
Collateral Agent) and an appointed escrow agent reasonably acceptable to the
Collateral Agent (the “Escrow Agent”) shall enter into an escrow agreement in
substantially the form attached hereto as Exhibit V (or in such other form as
may be reasonably acceptable to the Borrower, the Collateral Agent and the
Escrow Agent) (the “Escrow Agreement”) with respect to the Nevada Gaming Pledged
Equity.  The Borrower acknowledges and agrees that the Borrower shall bear all
costs, expenses and fees in connection with the escrow arrangement contemplated
by this Section 2.07 and the Escrow Agreement, including the costs, expenses and
fees of the Escrow Agent.





13

--------------------------------------------------------------------------------

 

 

ARTICLE III

Security Interests in Personal Property

SECTION 3.01.   Security Interest.

(a)         As security for the payment or performance, as the case may be, in
full of the Obligations, including the Obligations under the Guaranty, each
Grantor hereby pledges to the Collateral Agent, for the benefit of the Secured
Parties, and hereby grants to the Collateral Agent, for the benefit of the
Secured Parties, a security interest (the “Security Interest”) in all right,
title or interest in or to any and all of the following assets and properties
now owned or at any time hereafter acquired by such Grantor or in which such
Grantor now has or at any time in the future may acquire any right, title or
interest (collectively, the “Article 9 Collateral”):

(i)          all Accounts;

(ii)         all Chattel Paper;

(iii)        all Commercial Tort Claims listed on Schedule II hereto;

(iv)        all Deposit Accounts and Securities Accounts;

(v)         all Documents;

(vi)        all Equipment;

(vii)       all Fixtures;

(viii)      all General Intangibles and all Intellectual Property (including
Intellectual Property Licenses and all causes of action for infringement of any
of the Copyright, Patents and Trademarks, or unfair competition regarding the
same (in the case of Trademarks));

(ix)        all Goods;

(x)         all Instruments;

(xi)        all Inventory;

(xii)       all Investment Property;

(xiii)      all Pledged Securities;

(xiv)       all books and records pertaining to the Article 9 Collateral;

(xv)        all Letters of Credit and Letter-of-Credit Rights;

(xvi)       all Money;

(xvii)      all other personal property; and





14

--------------------------------------------------------------------------------

 

 

(xviii)     to the extent not otherwise included, all Proceeds and products of
any and all of the foregoing and all Supporting Obligations, collateral security
and guarantees given by any Person with respect to any of the foregoing;

provided that, notwithstanding anything to the contrary in this Agreement, this
Agreement shall not constitute a grant of a security interest in (and the term
“Collateral” shall not include) any Excluded Assets.

(b)         Each Grantor hereby irrevocably authorizes the Collateral Agent for
the benefit of the Secured Parties at any time and from time to time to file in
any relevant jurisdiction any financing statements (including fixture filings)
with respect to the Article 9 Collateral or any part thereof and amendments
thereto that (i) indicate the Collateral as “all assets of the Debtor, whether
now owned or hereafter acquired” or words of similar effect as being of an equal
or lesser scope or with greater detail, and (ii) contain the information
required by Article 9 of the Uniform Commercial Code or the analogous
legislation of each applicable jurisdiction for the filing of any financing
statement or amendment, including (A) whether such Grantor is an organization,
the type of organization and, if required, any organizational identification
number issued to such Grantor and (B) in the case of a financing statement filed
as a fixture filing, a sufficient description of the real property to which such
Article 9 Collateral relates.  Each Grantor agrees to provide such information
to the Collateral Agent promptly upon any reasonable request.

(c)         The Security Interest is granted as security only and shall not
subject the Collateral Agent or any other Secured Party to, or in any way alter
or modify, any obligation or liability of any Grantor with respect to or arising
out of the Article 9 Collateral.

(d)         The Collateral Agent is authorized to file with the USPTO or the
USCO (or any successor office) such documents as may be necessary or advisable
for the purpose of perfecting, confirming, continuing, enforcing or protecting
the Security Interest in United States Intellectual Property granted by each
Grantor, without the signature of any Grantor, and naming any Grantor or the
Grantor as debtors and the Collateral Agent as secured party.

(e)         Notwithstanding anything to the contrary in the Loan Documents, none
of the Grantors shall be required (i) to enter into any deposit account control
agreement or securities account control agreement with respect to any deposit
account or securities account, (ii) to take any action in any non-U.S.
jurisdiction or required by the Laws of any non-U.S. jurisdiction to create any
security interest in any assets located or titled outside of the U.S. or to
perfect or make enforceable any security interests in any assets located outside
of the U.S. (it being understood that nothing herein shall require security
agreements or pledge agreements governed by the laws of any non-U.S.
jurisdiction) any assets located outside of the United States or (iii) to
perfect in any assets subject to a certificate of title statute.

SECTION 3.02.   Representations and Warranties.  The Grantors jointly and
severally represent, warrant and covenant, as to themselves and the other
Grantors, to and with the Collateral Agent, for the benefit of the Secured
Parties, that:

(a)         subject to Liens permitted by Section 8.01 of the Credit Agreement,
each Grantor has good and valid rights in and title to the Article 9 Collateral
with respect to which it has purported to grant a Security Interest hereunder
and has full power and authority to grant to the Collateral Agent the Security
Interest in such Article 9 Collateral pursuant hereto and to execute, deliver
and perform its obligations in accordance with the terms of this Agreement,
without the consent or approval of any other Person other than (i) any consent
or approval that has been obtained and is in full force and effect, (ii)
authorizations, approvals or notices to or from Gaming Boards which may be
required pursuant to applicable Gaming Laws after the date hereof in connection





15

--------------------------------------------------------------------------------

 

 

with (A) the addition of any Guarantor pursuant to Section 5.14 or (B) the
enforcement of remedies and (iii) the requirement under applicable Gaming Laws
to provide routine post-closing notices and/or copies of Loan Documents to a
Gaming Board;

(b)         the Uniform Commercial Code financing statements (including fixture
filings solely in respect of real property required to be subject to a Deed of
Trust pursuant to the Loan Documents, as applicable) or other appropriate
filings, recordings or registrations prepared by the Collateral Agent based upon
the information provided to the Collateral Agent in the Perfection Certificate
for filing in each governmental, municipal or other office specified in Schedule
6 to the Perfection Certificate (or specified by notice from the Borrower to the
Collateral Agent after the Closing Date in the case of filings, recordings or
registrations (other than filings required to be made in the USPTO and the USCO
in order to perfect the Security Interest in Article 9 Collateral consisting of
United States Patents, Trademarks and Copyrights) required by the Credit
Agreement), are all the filings, recordings and registrations that are necessary
to establish a legal, valid and perfected security interest in favor of the
Collateral Agent (for the benefit of the Secured Parties) in respect of all
Article 9 Collateral in which the Security Interest may be perfected by filing,
recording or registration in the United States (or any political subdivision
thereof) and its territories and possessions, and no further or subsequent
filing, refiling, recording, rerecording, registration or reregistration is
necessary in any such jurisdiction, except as provided under applicable Law with
respect to the filing of continuation statements and as required to be made in
the USPTO and USCO in order to perfect the Security Interest in Article 9
Collateral consisting of Patents, Trademarks and Copyrights acquired or
developed by the Grantors after the date hereof;

(c)         each Grantor represents and warrants that short-form Intellectual
Property Security Agreements containing a description of all Article 9
Collateral consisting of United States Patents, United States registered
Trademarks (and Trademarks for which United States registration applications are
pending, unless it constitutes an Excluded Asset) and United States registered
Copyrights, respectively, have been or on the Closing Date shall be delivered to
the Collateral Agent for recording by the USPTO and the USCO pursuant to 35
U.S.C. § 261, 15 U.S.C. § 1060 or 17 U.S.C. § 205 and the regulations
thereunder, as applicable, as may be necessary to establish a valid and
perfected security interest in favor of the Collateral Agent (for the benefit of
the Secured Parties) in respect of all Article 9 Collateral consisting of
registrations and applications for Patents, Trademarks (except pending Trademark
applications that constitute Excluded Assets) and Copyrights to the extent a
security interest may be perfected by filing, recording or registration in the
USPTO or the USCO, and no further or subsequent filing, refiling, recording,
rerecording, registration or reregistration is necessary (other than (i) such
filings and actions as are necessary to perfect the Security Interest with
respect to any Article 9 Collateral consisting of Patents, Trademarks and
Copyrights (or registration or application for registration thereof) acquired or
developed by any Grantor after the date hereof and (ii) the UCC financing and
continuation statements contemplated in Section 3.02(b));

(d)         (i) when all appropriate filings, recordings, registrations or
notifications are made as may be required under applicable Law  to perfect the
Security Interest and (ii) upon the taking of possession or control by the
Collateral Agent of such Article 9 Collateral with respect to which a security
interest may be perfected only by possession or control (which possession or
control shall be given to the Collateral Agent to the extent required by this
Agreement), the Security Interest shall be prior to any other Lien on any of the
Article 9 Collateral, other than (1) any nonconsensual Lien that is expressly
permitted pursuant to Section 8.01 of the Credit Agreement and has priority as a
matter of law and (2) Liens expressly permitted pursuant to Section 8.01 of the
Credit Agreement; and





16

--------------------------------------------------------------------------------

 

 

(e)         the Article 9 Collateral is owned by the Grantors free and clear of
any Lien, except for Liens expressly permitted pursuant to Section 8.01 of the
Credit Agreement.  None of the Grantors has filed or consented to the filing of
(i) any financing statement or analogous document under the New York UCC or any
other applicable United States Laws covering any Article 9 Collateral, (ii) any
assignment in which any Grantor assigns any Article 9 Collateral or any security
agreement or similar instrument covering any Article 9 Collateral with the USPTO
or the USCO or (iii) any assignment in which any Grantor assigns any Article 9
Collateral or any security agreement or similar instrument covering any Article
9 Collateral with any foreign governmental, municipal or other office, which
financing statement or analogous document, assignment, security agreement or
similar instrument is still in effect, except, in each case, for Liens expressly
permitted pursuant to Section 8.01 of the Credit Agreement.

SECTION 3.03.   Covenants.

(a)         The Borrower agrees promptly (and in any event within 45 days after
such change) to notify the Collateral Agent in writing of any change in (i)
legal name of any Grantor, (ii) the type of organization of any Grantor, (iii)
the jurisdiction of organization of any Grantor, or (iv) the chief executive
office of any Grantor and, upon request by the Collateral Agent, take all
actions necessary to continue the perfection of the security interest created
hereunder following any such change with the same priority as immediately prior
to such change.  The Borrower agrees promptly to provide the Collateral Agent
after notification of any such change with certified Organization Documents
reflecting any of the changes described in the first sentence of this paragraph.

(b)         Each year, at the time of delivery of annual financial statements
with respect to the preceding fiscal year pursuant to Section 7.01 of the Credit
Agreement, the Borrower shall deliver to the Collateral Agent supplemental
schedules to the Perfection Certificate executed by the chief financial officer
or the chief legal officer of each of the Parent and the Borrower, as
applicable.

(c)         Each Grantor agrees, at its own expense, to execute, acknowledge,
deliver and cause to be duly filed all such further instruments and documents
and take all such actions as the Collateral Agent may from time to time
reasonably request to better assure, preserve, protect and perfect the Security
Interest and the rights and remedies created hereby, including the payment of
any fees and taxes required in connection with the execution and delivery of
this Agreement, the granting of the Security Interest and the filing of any
financing statements (including fixture filings) or other documents in
connection herewith or therewith.

(d)         At its option, the Collateral Agent may discharge past due taxes,
assessments, charges, fees, Liens, security interests or other encumbrances at
any time levied or placed on the Article 9 Collateral and not permitted pursuant
to Section 8.01 of the Credit Agreement, and may pay for the maintenance and
preservation of the Article 9 Collateral to the extent any Grantor fails to do
so as required by the Credit Agreement, this Agreement or any other Loan
Document and within a reasonable period of time after the Collateral Agent has
requested that it do so, and each Grantor jointly and severally agrees to
reimburse the Collateral Agent within 10 Business Days after demand for any
payment made or any reasonable expense incurred by the Collateral Agent pursuant
to the foregoing authorization in accordance with Section 5.03;  provided,
 however, the Grantors shall not be obligated to reimburse the Collateral Agent
with respect to any Intellectual Property included in the Article 9 Collateral
which any Grantor has failed to maintain or pursue, or otherwise allowed to
lapse, terminate or be put into the public domain, in accordance with Section
3.03(f)(iv).  Nothing in this paragraph shall be interpreted as excusing any
Grantor from the performance of, or imposing any obligation on the Collateral
Agent or any Secured Party to cure or perform, any covenants or other promises
of any Grantor with respect to taxes, assessments,





17

--------------------------------------------------------------------------------

 

 

charges, fees, Liens, security interests or other encumbrances and maintenance
as set forth herein or in the other Loan Documents.

(e)         Commercial Tort Claims.  If the Grantors shall at any time hold or
acquire a Commercial Tort Claim with a value reasonably estimated by such
Grantor to exceed (i) $1,000,000 individually or (ii) when aggregated with all
other Commercial Tort Claims for which this clause has not been satisfied,
$5,000,000 in the aggregate, and, in each case, and for which a complaint in a
court of competent jurisdiction has been filed, such Grantor shall within 45
days after the end of the fiscal quarter in which such complaint was filed (or
such longer period as the Collateral Agent may agree) notify the Collateral
Agent thereof in a writing signed by such Grantor including a brief summary
description of such claim and grant to the Collateral Agent, for the benefit of
the Secured Parties, in such writing a security interest therein and in the
proceeds thereof, all upon the terms of this Agreement, with such writing to be
in form and substance reasonably satisfactory to the Collateral Agent.

(f)         Intellectual Property Covenants.

(i)     Other than to the extent permitted herein or in the Credit Agreement,
with respect to registration or pending application of each item of its
Intellectual Property included in the Article 9 Collateral for which such
Grantor has standing to do so, each Grantor agrees to take, at its expense, all
reasonable steps, including, without limitation, in the USPTO, the USCO and any
other governmental authority located in the United States, to pursue the
registration and maintenance of each Patent, Trademark, or Copyright
registration or application, now or hereafter included in such Article 9
Collateral of such Grantor. 

(ii)    Other than to the extent permitted herein or in the Credit Agreement, no
Grantor shall do or permit any act or knowingly omit to do any act whereby any
of its Intellectual Property included in the Article 9 Collateral may lapse, be
terminated, or become invalid or unenforceable or placed in the public domain
(or in the case of a trade secret, becomes publicly known).

(iii)   Other than to the extent permitted herein or in the Credit Agreement,
each Grantor shall take all reasonable steps to preserve and protect each item
of its Intellectual Property included in the Article 9 Collateral, including,
without limitation, maintaining the quality of any and all products or services
used or provided in connection with any of the Trademarks, consistent with the
quality of the products and services as of the date hereof, and taking all
reasonable steps necessary to ensure that all licensed users of any of the
Trademarks abide by the applicable license’s terms with respect to standards of
quality.

(iv)   Notwithstanding clauses (i) through (iii) above, nothing in this
Agreement or any other Loan Document prevents any Grantor from Disposing of,
discontinuing the use or maintenance of, failing to pursue, or otherwise
allowing to lapse, terminate or be put into the public domain, any of its
Intellectual Property included in the Article 9 Collateral to the extent
permitted by the Credit Agreement if such Grantor determines in its reasonable
business judgment that any such Intellectual Property is immaterial to, no
longer used or useful in, the conduct of its business.

(v)    Within 60 calendar days after the end of each calendar quarter, each
Grantor shall provide a list of any additional registrations and applications
for of Intellectual Property of such Grantor not previously disclosed to the
Collateral Agent including such information as is necessary for such Grantor to
make appropriate filings in the USPTO and the USCO with respect to Intellectual
Property included in the Article 9 Collateral and deliver to the Collateral
Agent at such time the short-form security agreement with respect to such
Patents, Trademarks or Copyrights in appropriate form for filing with the





18

--------------------------------------------------------------------------------

 

 

USPTO or USCO, as applicable, and record such agreements in the USPTO assignment
database or USCO, as applicable.

(g)         Each Grantor shall, upon request of the Collateral Agent, at its own
expense, take any and all commercially reasonable actions necessary to defend
title to the Article 9 Collateral against all Persons and to defend the Security
Interest of the Collateral Agent in the Article 9 Collateral and the priority
thereof against any Lien not expressly permitted pursuant to Section 8.01 of the
Credit Agreement.  Each Grantor (rather than the Collateral Agent or any Secured
Party) shall remain liable (as between itself and any relevant counterparty) to
observe and perform all the conditions and obligations to be observed and
performed by it under each contract, agreement or instrument relating to the
Article 9 Collateral, all in accordance with the terms and conditions thereof,
and each Grantor jointly and severally agrees to indemnify and hold harmless the
Collateral Agent and the Secured Parties from and against any and all liability
for such performance.

SECTION 3.04.   Instruments.  If the Grantors shall at any time hold or acquire
any Instruments constituting Article 9 Collateral (excluding checks), and
evidencing an amount in excess of (a) $1,000,000 individually or (b) when
aggregated with all other such Instruments for which this clause has not been
satisfied $5,000,000 in the aggregate, such Grantor shall promptly (and in any
event, within 60 days after the date of acquisition thereof or such longer
period as to which the Collateral Agent may agree) endorse, assign and deliver
the same to the Collateral Agent for the benefit of the Secured Parties,
accompanied by instruments of transfer or assignment duly executed in blank as
the Collateral Agent may from time to time reasonably request.

SECTION 3.05.   Partnership and Limited Liability Company Interests

(a)         Subject to any applicable Gaming Laws, each Grantor that is a
member, manager and/or partner of a Pledged Equity Issuer and each Grantor that
is a Pledged Equity Issuer hereby grants consent under each limited liability
agreement, operating agreement, membership agreement, partnership agreement or
similar agreement to which such Grantor is a party and relating to any Pledged
Equity Interests (as amended, restated, supplemented or otherwise modified from
time to time, each a “Pledged Partnership/LLC Agreement”) to permit each member,
manager and/or partner of such Pledged Equity Issuer (i) to pledge all of the
Pledged Equity Interests in which such member, manager and/or partner has
rights, (ii) to grant and collaterally assign to the Collateral Agent, for the
benefit of each Secured Party, a lien on and security interest in such Pledged
Equity Interests and (iii) to, upon any foreclosure or other exercise of rights
hereunder by the Collateral Agent in respect of such Pledged Equity Interests
(or any other sale or transfer of such Pledged Equity Interests in lieu of such
foreclosure), transfer to the Collateral Agent (or to the purchaser or other
transferee of such Pledged Equity Interests in lieu of such foreclosure) such
member, manager and/or partner's rights in and to such Pledged Equity Interests
and rights and powers to manage and control the affairs of the applicable
Pledged Equity Issuer, in each case, without any further consent, approval or
action by any other party, including, without limitation, any other party to any
Pledged Partnership/LLC Agreement or otherwise.

(b)         Subject to any applicable Gaming Laws, in connection with the
Collateral Agent’s exercise of any rights and/or remedies in accordance with
Section 4.01, the Collateral Agent or its designee (or any purchaser of the
Pledged Equity Interests) shall have the right (but not the obligation) to be
substituted for the applicable Grantor as a member, manager or partner under the
applicable Pledged Partnership/LLC Agreement, and the Collateral Agent or its
designee shall have all rights, powers and benefits of such Grantor as a member,
manager or partner, as applicable, under such Pledged Partnership/LLC Agreement
in accordance with the terms of this Section 3.05.  For avoidance of doubt, such





19

--------------------------------------------------------------------------------

 

 

rights, powers and benefits of a substituted member, manager or partner shall
include all voting and other rights and not merely the rights of an economic
interest holder.

(c)         Subject to any applicable Gaming Laws, during the period from the
Closing Date until the termination of this Agreement in accordance with Section
5.13, no further consent, approval or action by any other party, including,
without limitation, any other party to the applicable Pledged Partnership/LLC
Agreement or otherwise shall be necessary to permit the Collateral Agent or its
designee to be substituted as a member, manager or partner pursuant to this
Section 3.05.  The rights, powers and benefits granted pursuant to this Section
3.05 shall inure to the benefit of the Collateral Agent, on its own behalf and
on behalf of each other Secured Party, and each of their respective successors,
assigns and designees, as intended third party beneficiaries.

(d)         Each Grantor and each applicable Pledged Equity Issuer agrees that
during the period from the Closing Date until the termination of this Agreement
in accordance with Section 5.13, no Pledged Partnership/LLC Agreement shall be
amended to be inconsistent with the provisions of this Section 3.05 without the
prior written consent of the Collateral Agent. 

ARTICLE IV

Remedies

SECTION 4.01.   Remedies upon Default. 

(a)         Upon the occurrence and during the continuance of an Event of
Default, subject to applicable Gaming Laws, the Collateral Agent may exercise
any and all rights afforded to a secured party with respect to the Obligations
under the Uniform Commercial Code or other applicable Law and also may (i)
require each Grantor to, and each Grantor agrees that it will at its expense and
upon request of the Collateral Agent promptly, assemble all or part of the
Collateral as directed by the Collateral Agent and make it available to the
Collateral Agent at a place and time to be designated by the Collateral Agent
that is reasonably convenient to both parties; (ii) occupy any premises owned
or, to the extent lawful and permitted, leased by any of the Grantors where the
Collateral or any part thereof is assembled or located for a reasonable period
in order to effectuate its rights and remedies hereunder or under law, without
obligation to such Grantor in respect of such occupation; provided that the
Collateral Agent shall provide the applicable Grantor with notice thereof prior
to such occupancy; (iii) require each Grantor to, and each Grantor agrees that
it will at its expense and upon the request of the Collateral Agent promptly,
assign the entire right, title, and interest of such Grantor in each of the
Patents, Trademarks, domain names and Copyrights to the Collateral Agent for the
benefit of the Secured Parties; (iv) exercise any and all rights and remedies of
any of the Grantors under or in connection with the Collateral, or otherwise in
respect of the Collateral; provided that the Collateral Agent shall provide the
applicable Grantor with notice thereof prior to such exercise; and (v) subject
to the mandatory requirements of applicable Law and the notice requirements
described below, sell or otherwise dispose of all or any part of the Collateral
securing the Obligations at a public or private sale or at any broker’s board or
on any securities exchange, for cash, upon credit or for future delivery as the
Collateral Agent shall deem appropriate.  The Collateral Agent shall be
authorized at any such sale of securities (if it deems it advisable to do so) to
restrict the prospective bidders or purchasers to Persons who will represent and
agree that they are purchasing the Collateral for their own account for
investment and not with a view to the distribution or sale thereof and, to the
extent applicable, comply with any applicable Gaming Laws, and upon consummation
of any such sale the Collateral Agent shall have the right to assign, transfer
and deliver to the purchaser or purchasers thereof





20

--------------------------------------------------------------------------------

 

 

the Collateral so sold, subject to any applicable Gaming Laws.  Each such
purchaser at any sale of Collateral shall hold the property sold absolutely,
free from any claim or right on the part of any Grantor, and each Grantor hereby
waives (to the extent permitted by law) all rights of redemption, stay and
appraisal which such Grantor now has or may at any time in the future have under
any rule of law or statute now existing or hereafter enacted. 

(b)         The Collateral Agent shall give the applicable Grantors 10 days’
written notice (which each Grantor agrees is reasonable notice within the
meaning of Section 9-611 of the New York UCC or its equivalent in other
jurisdictions) of the Collateral Agent’s intention to make any sale of
Collateral.  Such notice, in the case of a public sale, shall state the time and
place for such sale and, in the case of a sale at a broker’s board or on a
securities exchange, shall state the board or exchange at which such sale is to
be made and the day on which the Collateral, or a portion thereof, will first be
offered for sale at such board or exchange.  Any such public sale shall be
subject to applicable Gaming Laws and shall be held at such time or times within
ordinary business hours and at such place or places as the Collateral Agent may
fix and state in the notice (if any) of such sale.  At any such sale, the
Collateral, or a portion thereof, to be sold may be sold in one lot as an
entirety or in separate parcels, as the Collateral Agent may (in its sole and
absolute discretion) determine.  The Collateral Agent shall not be obligated to
make any sale of any Collateral if it shall determine not to do so, regardless
of the fact that notice of sale of such Collateral shall have been given.  The
Collateral Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for sale, and such sale may, without further notice,
be made at the time and place to which the same was so adjourned.  In case any
sale of all or any part of the Collateral is made on credit or for future
delivery, the Collateral so sold may be retained by the Collateral Agent until
the sale price is paid by the purchaser or purchasers thereof, but the
Collateral Agent shall not incur any liability in case any such purchaser or
purchasers shall fail to take up and pay for the Collateral so sold and, in case
of any such failure, such Collateral may be sold again upon like notice.  At any
public (or, to the extent permitted by law, private) sale made pursuant to this
Agreement, any Secured Party may bid for or purchase, free (to the extent
permitted by law) from any right of redemption, stay, valuation or appraisal on
the part of any Grantor (all said rights being also hereby waived and released
to the extent permitted by law), the Collateral or any part thereof offered for
sale and may make payment on account thereof by using any claim then due and
payable to such Secured Party from any Grantor as a credit against the purchase
price, and such Secured Party may, upon compliance with applicable Gaming Laws
and the terms of sale, hold, retain and dispose of such property without further
accountability to any Grantor therefor.  For purposes hereof, a written
agreement to purchase the Collateral or any portion thereof shall be treated as
a sale thereof; the Collateral Agent shall be free to carry out such sale
pursuant to such agreement and no Grantor shall be entitled to the return of the
Collateral or any portion thereof subject thereto, notwithstanding the fact that
after the Collateral Agent shall have entered into such an agreement all Events
of Default shall have been remedied and the Obligations paid in full.  As an
alternative to exercising the power of sale herein conferred upon it, the
Collateral Agent may proceed by a suit or suits at law or in equity to foreclose
this Agreement and to sell the Collateral or any portion thereof pursuant to a
judgment or decree of a court or courts having competent jurisdiction or
pursuant to a proceeding by a court appointed receiver, subject to applicable
Gaming Laws.  Any sale pursuant to the provisions of this Section 4.01 shall be
deemed to conform to the commercially reasonable standards as provided in
Section 9-610(b) of the New York UCC or its equivalent in other jurisdictions.

SECTION 4.02.   Application of Proceeds.

(a)         The Collateral Agent shall apply the proceeds of any collection or
sale of Collateral, including any Collateral consisting of cash, in the order
provided for in the Credit Agreement.





21

--------------------------------------------------------------------------------

 

 

(b)         The Collateral Agent shall have absolute discretion as to the time
of application of any such proceeds, monies or balances in accordance with this
Agreement and the Credit Agreement.  Upon any sale of Collateral by the
Collateral Agent (including pursuant to a power of sale granted by statute or
under a judicial proceeding), the receipt of the Collateral Agent or of the
officer making the sale shall be a sufficient discharge to the purchaser or
purchasers of the Collateral so sold and such purchaser or purchasers shall not
be obligated to see to the application of any part of the purchase money paid
over to the Collateral Agent or such officer or be answerable in any way for the
misapplication thereof.

(c)         In making the determinations and allocations required by this
Section 4.02, the Collateral Agent may conclusively rely upon information
supplied to or by the Collateral Agent as to the amounts of unpaid principal and
interest and other amounts outstanding with respect to the Obligations, and the
Collateral Agent shall have no liability to any of the Secured Parties for
actions taken in reliance on such information, provided that nothing in this
sentence shall prevent any Grantor from contesting any amounts claimed by any
Secured Party in any information so supplied.  All distributions made by the
Collateral Agent pursuant to this Section 4.02 shall be (subject to any decree
of any court of competent jurisdiction) final (absent manifest error), and the
Collateral Agent shall have no duty to inquire as to the application by the
Collateral Agent of any amounts distributed to it. 

SECTION 4.03.   Grant of License to Use Intellectual Property; Power of
Attorney.  For the purpose of enabling the Collateral Agent to exercise rights
and remedies under this Agreement, each Grantor hereby grants to the Collateral
Agent a non-exclusive, royalty-free, limited license to use, license or, to the
extent permitted under the terms of the relevant license, sublicense any of the
Intellectual Property included in the Article 9 Collateral now owned or
hereafter acquired by such Grantor, and including in such license reasonable
access to all media in which any of the licensed items may be recorded or stored
and to all computer software and programs used for the compilation or printout
thereof; provided,  however, that all of the foregoing rights of the Collateral
Agent to operate such license, sublicense and other rights shall be effective
solely upon the occurrence and during the continuance of an Event of Default and
nothing in this Section 4.03 shall require the Grantors to grant any license
that is prohibited by any rule of law, statute or regulation, or is prohibited
by, or constitutes a breach or default under or results in the termination of
any contract, license, agreement, instrument or other document evidencing,
giving rise to or theretofore granted;  provided,  further, that such licenses
granted hereunder with respect to Trademarks shall be subject to the maintenance
of quality standards with respect to the goods and services on which such
Trademarks are used sufficient to preserve the validity of such
Trademarks.  Furthermore, each Grantor hereby grants to the Collateral Agent an
absolute power of attorney to sign, upon the occurrence and during the
continuance of any Event of Default, any document which may be required by the
USPTO or the USCO in order to effect an absolute assignment of all right, title
and interest in each registration and application for a Patent, Trademark or
Copyright, and to record the same.

ARTICLE V

Miscellaneous

SECTION 5.01.   Notices.  All communications and notices hereunder shall (except
as otherwise expressly permitted herein) be in writing and given as provided in
Section 11.02 of the Credit Agreement (whether or not then in effect).  All
communications and notices hereunder to any Grantor other than the Borrower
shall be given to it in care of the Borrower as provided in Section 11.02 of the
Credit Agreement (whether or not then in effect).





22

--------------------------------------------------------------------------------

 

 

SECTION 5.02.   Waivers; Amendment.

(a)         No failure by any Lender, any L/C Issuer, the Collateral Agent or
the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.  Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Collateral Agent, any Lender or any L/C Issuer may have had notice or
knowledge of such Default at the time.

(b)         Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Collateral Agent and the Grantor or Grantors with respect to
which such waiver, amendment or modification is to apply, subject to any consent
required in accordance with Section 11.01 of the Credit Agreement.

SECTION 5.03.   Collateral Agent’s Fees and Expenses.

(a)         The parties hereto agree that the Collateral Agent shall be entitled
to reimbursement of its expenses incurred hereunder and indemnity for its
actions in connection herewith as provided in Sections 11.04 and 11.05 of the
Credit Agreement (whether or not then in effect); provided that each reference
therein to “Company” or the “Borrower” shall be deemed to be a reference to
“each Grantor” and each reference therein to “Administrative Agent” shall be
deemed to be a reference to “Collateral Agent”.

(b)         Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby and by the other Collateral Documents.  The
provisions of this Section 5.03 shall remain operative and in full force and
effect regardless of the termination of this Agreement or any other Loan
Document, the consummation of the transactions contemplated hereby, the
repayment of any of the Obligations, the invalidity or unenforceability of any
term or provision of this Agreement or any other Loan Document, or any
investigation made by or on behalf of the Collateral Agent or any other Secured
Party.  All amounts due under this Section 5.03 shall be payable promptly upon
written demand therefor.

SECTION 5.04.   Successors and Assigns.  Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Grantor or the Collateral Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns, to the extent permitted under Section 11.06
of the Credit Agreement.

SECTION 5.05.   Survival of Agreement.  All covenants, agreements,
representations and warranties made by the Grantors in the Loan Documents and in
the certificates or other instruments prepared or delivered in connection with
or pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Lenders and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any Lender or on its
behalf, and shall continue in full force and effect until the termination of the
Aggregate Commitments and payment in full of all Obligations (other than (a)
contingent indemnification obligations for which no claim has been made and (b)
obligations and liabilities under Secured Cash Management Agreements and Secured
Hedge Agreements as to which arrangements





23

--------------------------------------------------------------------------------

 

 

reasonably satisfactory to the applicable Cash Management Bank and/or Hedge Bank
shall have been made) and the expiration or termination of all Letters of Credit
(other than Letters of Credit as to which other arrangements reasonably
satisfactory to the Administrative Agent and each applicable L/C Issuer shall
have been made).

SECTION 5.06.   Counterparts; Effectiveness; Successors and Assigns; Several
Agreement.  This Agreement may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  This Agreement, the other Loan Documents, and any separate letter
agreements with respect to fees payable to the Administrative Agent or any L/C
Issuer, constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof.  Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or other
electronic imaging means (e.g., “pdf” or “tif”) shall be effective as delivery
of a manually executed counterpart of this Agreement.  This Agreement shall
become effective as to any Grantor when a counterpart hereof executed on behalf
of such Grantor shall have been delivered to the Collateral Agent and a
counterpart hereof shall have been executed on behalf of the Collateral Agent,
and thereafter shall be binding upon such Grantor and the Collateral Agent and
their respective successors and assigns permitted thereby, and shall inure to
the benefit of such Grantor, the Collateral Agent and the other Secured Parties
and their respective successors and assigns permitted thereby, except that no
Grantor shall have the right to assign or transfer its rights or obligations
hereunder or any interest herein or in the Collateral (and any such assignment
or transfer shall be void) except as expressly contemplated by this Agreement or
the other Loan Documents.  This Agreement shall be construed as a separate
agreement with respect to each Grantor and may be amended, modified,
supplemented, waived or released with respect to any Grantor without the
approval of any other Grantor and without affecting the obligations of any other
Grantor hereunder.

SECTION 5.07.   Severability.  If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. 

SECTION 5.08.   Right of Set-Off.  In addition to any rights and remedies of the
Lenders provided by Law, upon the occurrence and during the continuance of any
Event of Default, each Lender and its Affiliates and each L/C Issuer and its
Affiliates shall have the rights specified in Section 11.08 of the Credit
Agreement.

SECTION 5.09.   Governing Law; Jurisdiction; Venue; Waiver of Jury Trial;
Consent to Service of Process.

(a)         The terms of Sections 11.14 and 11.15 of the Credit Agreement with
respect to governing law, submission of jurisdiction, venue and waiver of jury
trial are incorporated herein by reference, mutatis mutandis, and the parties
hereto agree to such terms.

(b)         Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 5.01.  Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.





24

--------------------------------------------------------------------------------

 

 

SECTION 5.10.   Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 5.11.   Security Interest Absolute.  To the extent permitted by
applicable Law, all rights of the Collateral Agent hereunder, the Security
Interest, the grant of a security interest in the Collateral and all obligations
of each Grantor hereunder shall be absolute and unconditional irrespective of
(a) any lack of validity or enforceability of the Credit Agreement, any other
Loan Document, any agreement with respect to any of the Obligations or any other
agreement or instrument relating to any of the foregoing, (b) any change in the
time, manner or place of payment of, or in any other term of, all or any of the
Obligations, or any other amendment or waiver of or any consent to any departure
from the Credit Agreement, any other Loan Document or any other agreement or
instrument, (c) any exchange, release or non-perfection of any Lien on other
collateral, or any release or amendment or waiver of or consent under or
departure from any guarantee, securing or guaranteeing all or any of the
Obligations or (d) any other circumstance that might otherwise constitute a
defense available to, or a discharge of, any Grantor in respect of the
Obligations or this Agreement.

SECTION 5.12.   [Reserved]. 

SECTION 5.13.   Termination or Release.

(a)         This Agreement, the Security Interest and all other security
interests granted hereby shall automatically terminate with respect to all
Obligations upon termination of the Aggregate Commitments and payment in full of
all Obligations (other than (i) contingent indemnification obligations for which
no claim has been made and (ii) obligations and liabilities under Secured Cash
Management Agreements and Secured Hedge Agreements as to which arrangements
reasonably satisfactory to the applicable Cash Management Bank and/or Hedge Bank
shall have been made) and the expiration or termination of all Letters of Credit
(other than Letters of Credit as to which other arrangements reasonably
satisfactory to the Administrative Agent and each applicable L/C Issuer shall
have been made).

(b)         A Grantor (other than the Borrower or the Parent) shall
automatically be released from its obligations hereunder as provided in Section
10.10 of the Credit Agreement; provided that the Lenders shall have consented to
such transaction (to the extent required by the Credit Agreement) and the terms
of such consent did not provide otherwise.

(c)         Upon any sale or other transfer by any Grantor of any Collateral
that is permitted under the Credit Agreement (other than a sale or transfer to
another Grantor), or upon the effectiveness of any written consent to the
release of the security interest granted hereby in any Collateral pursuant to
Section 10.10 or 11.01 of the Credit Agreement, the security interest of such
Grantor in such Collateral shall be automatically released and the license
granted in Section 4.03 shall be automatically terminated with respect to such
Collateral.

(d)         In connection with any termination or release pursuant to clause
(a),  (b) or (c) of this Section 5.13, the Collateral Agent shall execute and
deliver to any Grantor, at such Grantor’s expense, all documents and take all
such further actions that such Grantor shall reasonably request to evidence such
termination or release, in each case in accordance with the terms of Section
10.10 of the Credit Agreement.  Any execution and delivery of documents pursuant
to this Section 5.13 shall be without recourse to or warranty by the Collateral
Agent, and such documents shall be in form and substance reasonably satisfactory
to the Collateral Agent.





25

--------------------------------------------------------------------------------

 

 

(e)         Notwithstanding anything to the contrary set forth in this
Agreement, each Hedge Bank and Cash Management Bank by the acceptance of the
benefits under this Agreement hereby acknowledges and agrees that (i) the
obligations of the Parent or any Subsidiary of the Parent under any Secured
Hedge Agreement and any Cash Management Agreement, as applicable, shall be
secured pursuant to this Agreement only to the extent that, and for so long as,
the other Obligations are so secured and (ii) any release of Collateral effected
in the manner permitted by this Agreement shall not require the consent of any
Hedge Bank or Cash Management Bank.

SECTION 5.14.   Additional Guarantors.  Each Subsidiary (other than an Excluded
Subsidiary) of the Parent that is required to enter into this Agreement as a
Grantor pursuant to Section 7.13 of the Credit Agreement shall, and any
Subsidiary of the Parent may, execute and deliver a Security Agreement
Supplement and a Perfection Certificate and thereupon such Subsidiary shall
become a Grantor hereunder with the same force and effect as if originally named
as a Grantor herein.  The execution and delivery of any such instrument shall
not require the consent of any other Grantor hereunder.  The rights and
obligations of each Grantor hereunder shall remain in full force and effect
notwithstanding the addition of any new Grantor as a party to this Agreement.

SECTION 5.15.   Collateral Agent Appointed Attorney-in-Fact.  Each Grantor
hereby appoints the Collateral Agent the attorney-in-fact of such Grantor for
the purpose of carrying out the provisions of this Agreement and taking any
action and executing any instrument that the Collateral Agent may deem necessary
or advisable to accomplish the purposes hereof at any time after and during the
continuance of an Event of Default, which appointment is irrevocable and coupled
with an interest.  Without limiting the generality of the foregoing, the
Collateral Agent shall have the right, upon the occurrence and during the
continuance of an Event of Default and notice by the Collateral Agent to the
Borrower of its intent to exercise such rights (although no such notice shall be
required if an Event of Default under Section 9.01(f) of the Credit Agreement
shall exist and be continuing), with full power of substitution either in the
Collateral Agent’s name or in the name of such Grantor (a) to receive, endorse,
assign and/or deliver any and all notes, acceptances, checks, drafts, money
orders or other evidences of payment relating to the Collateral or any part
thereof; (b) to demand, collect, receive payment of, give receipt for and give
discharges and releases of all or any of the Collateral; (c) to sign the name of
any Grantor on any invoice or bill of lading relating to any of the Collateral;
(d) to send verifications of Accounts to any Account Debtor; (e) to commence and
prosecute any and all suits, actions or proceedings at law or in equity in any
court of competent jurisdiction to collect or otherwise realize on all or any of
the Collateral or to enforce any rights in respect of any Collateral; (f) to
settle, compromise, compound, adjust or defend any actions, suits or proceedings
relating to all or any of the Collateral; (g) to notify, or to require any
Grantor to notify, Account Debtors to make payment directly to the Collateral
Agent; (h) to make, settle and adjust claims in respect of Article 9 Collateral
under policies of insurance, including endorsing the name of any Grantor on any
check, draft, instrument or other item of payment for the proceeds of such
policies of insurance, making all determinations and decisions with respect
thereto and obtaining or maintaining the policies of insurance required by
Section 7.06 of the Credit Agreement or paying any premium in whole or in part
relating thereto; and (i) to use, sell, assign, transfer, pledge, make any
agreement with respect to or otherwise deal with all or any of the Collateral,
and to do all other acts and things necessary to carry out the purposes of this
Agreement, as fully and completely as though the Collateral Agent were the
absolute owner of the Collateral for all purposes; provided that nothing herein
contained shall be construed as requiring or obligating the Collateral Agent to
make any commitment or to make any inquiry as to the nature or sufficiency of
any payment received by the Collateral Agent, or to present or file any claim or
notice, or to take any action with respect to the Collateral or any part thereof
or the moneys due or to become due in respect thereof or any property covered
thereby.  Anything in this Section 5.15 to the contrary notwithstanding, the
Collateral Agent agrees that it will not exercise any rights under the power of
attorney provided for in this Section 5.15 unless an Event of Default shall have
occurred and be continuing. 





26

--------------------------------------------------------------------------------

 

 

The Collateral Agent and the other Secured Parties shall be accountable only for
amounts actually received as a result of the exercise of the powers granted to
them herein.  No Agent Party shall be liable in the absence of its own bad
faith, gross negligence or willful misconduct, as determined by a final and
non-appealable judgment of a court of competent jurisdiction. All sums disbursed
by the Collateral Agent in connection with this Section 5.15, including
reasonable attorneys’ fees, court costs, expenses and other charges relating
thereto, shall be payable, as provided in Sections 11.04 and 11.05 of the Credit
Agreement and shall be additional Obligations secured hereby.

SECTION 5.16.   General Authority of the Collateral Agent.  By acceptance of the
benefits of this Agreement and any other Collateral Documents, each Secured
Party (whether or not a signatory hereto) shall be deemed irrevocably (a) to
consent to the appointment of the Collateral Agent as its agent hereunder and
under such other Collateral Documents, (b) to confirm that the Collateral Agent
shall have the authority to act as the exclusive agent of such Secured Party for
the enforcement of any provisions of this Agreement and such other Collateral
Documents against any Grantor, the exercise of remedies hereunder or thereunder
and the giving or withholding of any consent or approval hereunder or thereunder
relating to any Collateral or any Grantor’s obligations with respect thereto,
(c) to agree that it shall not take any action to enforce any provisions of this
Agreement or any other Collateral Document against any Grantor, to exercise any
remedy hereunder or thereunder or to give any consents or approvals hereunder or
thereunder except as expressly provided in this Agreement or any other
Collateral Document and (d) to agree to be bound by the terms of this Agreement
and any other Collateral Documents.

SECTION 5.17.   Reasonable Care.  The Collateral Agent is required to exercise
reasonable care in the custody and preservation of any of the Collateral in its
possession; provided that the Collateral Agent shall be deemed to have exercised
reasonable care in the custody and preservation of any of the Collateral, if
such Collateral is accorded treatment substantially similar to that which the
Collateral Agent accords its own property.

SECTION 5.18.   Deeds of Trust.  In the event that any of the Collateral
hereunder is also subject to a valid and enforceable Lien under the terms of a
Deed of Trust and the terms thereof are inconsistent with the terms of this
Agreement, then with respect to such Collateral, the terms of such Deed of Trust
shall control in the case of Fixtures and real estate leases, letting and
licenses of, and contracts and agreements relating to the lease of, real
property, and the terms of this Agreement shall control in the case of all other
Collateral.

SECTION 5.19.    Reinstatement.  This Agreement shall continue to be effective,
or be reinstated, as the case may be, if at any time payment, or any part
thereof, of any of the Obligations is rescinded or must otherwise be restored or
returned by the Collateral Agent or any other Secured Party upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of any Grantor, or upon
or as a result of the appointment of a receiver, intervenor or conservator of,
or trustee or similar officer for, such Grantor or any substantial part of its
property, or otherwise, all as though such payments had not been made.

SECTION 5.20.    Miscellaneous.

(a)         The Collateral Agent may execute any of the powers granted under
this Agreement and perform any duty hereunder either directly or by or through
agents or attorneys-in-fact.

(b)         The Collateral Agent shall not be deemed to have actual,
constructive, direct or indirect notice or knowledge of the occurrence of any
Event of Default unless and until the Collateral Agent shall have received a
notice of Event of Default or a notice from the Grantor or the Secured Parties





27

--------------------------------------------------------------------------------

 

 

to the Collateral Agent in its capacity as Collateral Agent indicating that an
Event of Default has occurred.  The Collateral Agent shall have no obligation
either prior to or after receiving such notice to inquire whether an Event of
Default has, in fact, occurred and shall be entitled to rely conclusively, and
shall be fully protected in so relying, on any notice so furnished to it.

(c)         This Agreement is subject to the Gaming Laws. Without limiting the
foregoing, the Collateral Agent and the Secured Parties acknowledge that (i)
they are subject to being called forward by the Gaming Authorities, in their
discretion, for licensing or a finding of suitability to file or provide other
information, and (ii) all rights, remedies and powers in or under this Agreement
may be exercised only to the extent that the exercise thereof does not violate
any applicable provisions of the Gaming Laws and only to the extent that
required approvals (including prior approvals) are obtained from the requisite
Gaming Authorities. The Collateral Agent and the Secured Parties agree to use
commercially reasonable efforts to cooperate with the Gaming Authorities in
connection with providing any documents or other information as such Gaming
Authorities may request.

 

[Signatures on following page]

 

 

 

 



28

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

 

 

EVERI PAYMENTS INC.

 

EVERI HOLDINGS INC.

 

EVERI GAMES HOLDING INC.

 

EVERI GAMES INC.

 

MGAM TECHNOLOGIES, LLC, each as a Grantor

 

 

 

By:

/s/ Randy L. Taylor

 

 

 

 

Name:

Randy L. Taylor

 

Title:

Chief Financial Officer

 

 

 

 

 

 

CENTRAL CREDIT, LLC

 

 

 

By:  Everi Payments Inc., its sole member, as a  Grantor

 

 

 

 

 

By:

/s/ Randy L. Taylor

 

 

 

 

Name:

Randy L. Taylor

 

Title:

Chief Financial Officer

 

 

 

GCA MTL, LLC, as Grantor

 

 

 

By:

/s/ Michael D. Rumbolz

 

 

 

 

Name:

Michael D. Rumbolz

 

Title:

Chief Executive Officer

 





Signature Page for Security Agreement

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

JEFFERIES FINANCE LLC,

 

as the Collateral Agent

 

 

 

 

 

By:

/s/ E.J. Hess

 

 

 

 

Name:

E.J. Hess

 

 

 

 

Title:

Managing Director

 

 

 



Signature Page for Security Agreement

--------------------------------------------------------------------------------

 

 

SCHEDULE I

Pledged Equity

 

 

 

 

 

 

Current
Legal Entities
Owned

Record
Owner

Certificate
No.

No. Shares/Interest/
Amount
Authorized

No.
Shares/Interest/
Amount Issued

Percent
Pledged

Everi Payments Inc.

Everi Holdings Inc.

4

1,000

1,000

100%

GCA MTL, LLC

Everi Payments Inc.

N/A

N/A

N/A

100%

GCA India Private Limited

Everi Payments Inc. (99%)

 

1

2

4

5

6

270,000

19,500

10,2000

156,000

81,600

2,400

0%

Central Credit, LLC

Everi Payments Inc.

N/A

N/A

N/A

100%

Game Financial Caribbean N.V.

Everi Payments Inc.

5

6

9 (6 outstanding)

 

4

2

66 2/3%

Arriva Card, Inc.

Everi Payments Inc.

03

 

1,000

1,000

100%

Global Cash Access (Canada), Inc.  

Everi Payments Inc.

R-5

R-6

 

Unlimited Common Shares

501

271

65%

Global Cash Access (UK) Limited

Everi Payments Inc.

4

5

 

100

35

65

65%

Global Cash Access (Belgium), S.A.

Everi Payments Inc. (1%)

N/A

 

61,500

615

 

100% (of 1% owned)

Global Cash Access (Belize) Ltd

Everi Holdings Inc.

3

4

10,000

0.65

0.35

65%

 

Everi Payments Inc.

5

6

 

6,499.35

3,499.65

 

SCH I-1

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

Current
Legal Entities
Owned

Record
Owner

Certificate
No.

No. Shares/Interest/
Amount
Authorized

No.
Shares/Interest/
Amount Issued

Percent
Pledged



Global Cash Access (BVI), Inc.

Everi Payments Inc.

4

5

100

65

35

65%

GCA (Macau), S.A.

Everi Payments Inc. (<1%)

N/A

10,000

 

1

100% (of the less than 1% owned)

Everi Games Holding Inc.

Everi Holdings Inc.

C-2

1,000

1,000

100%

Everi Games Inc.

Everi Games Holding Inc.

C-6

1,000

1,000

100%

MGAM Technologies, LLC

Everi Games Inc.

N/A

$100

$100

100%

MGAM Canada, Inc. 

Everi Games Inc.

5

6

7

8

Unlimited

 

35

65

3,500

6,500

65%

MegaBingo International, LLC

Everi Games Inc.

N/A

500 units

500 units

65%

Everi Logistics LLC

Everi Payments Inc.

N/A

N/A

N/A

100%

 





SCH I-2

--------------------------------------------------------------------------------

 

 

Pledged Debt

1.       Promissory Notes:

 

 

 

 

 

 

 

 

Payee

Payor

Principal Amount

Date of Issuance

Interest Rate

Maturity Date

Pledged

(Yes/No)

Everi Payments Inc. (f/k/a Global Cash Access, Inc.)

GCA (Macau), S.A.

23,321,492 HKD

January 1, 2014 (amended December 14, 2016)

5%

December 31, 2019

Yes

Everi Payments Inc. (f/k/a Global Cash Access, Inc.)

Global Cash Access (UK) Ltd.

4,069,257 GBP

January 1, 2014 (amended December 14, 2016)

5%

December 31, 2019

Yes

Everi Games Inc. (f/k/a Multimedia Games, Inc.)

Everi Payments Inc. (f/k/a Global Cash Access, Inc.)

$1,062,790,968

December 19, 2014

8.75%

December 19, 2019

Yes

 

2.       Chattel Paper:  None

 

 



SCH I-3

--------------------------------------------------------------------------------

 

 

SCHEDULE II

Commercial Tort Claims

None.

 

 



SCH II-1

--------------------------------------------------------------------------------

 

 

EXHIBIT I TO THE
SECURITY AGREEMENT

SUPPLEMENT NO. [__], dated as of [_______], 20[__], to the Security Agreement
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Security Agreement”), dated as of May 9, 2017, among
EVERI PAYMENTS INC. (the “Borrower”), the other Grantors from time to time party
thereto and JEFFERIES FINANCE LLC, as Collateral Agent for the Secured Parties.

A.         Reference is made to that certain Credit Agreement, dated as of May
9, 2017 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among the Borrower, Everi
Holdings Inc., Jefferies Finance LLC, as Administrative Agent, Collateral Agent,
Swing Line Lender, and L/C Issuer, and each lender from time to time party
thereto (collectively, the “Lenders” and individually, a “Lender”).

B.         Capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Security Agreement, and if not
defined therein, the Credit Agreement.

C.         The Grantors have entered into the Security Agreement in order to
induce (i) the Lenders to make Loans and the L/C Issuers to issue Letters of
Credit, and (ii) the Hedge Banks and the Cash Management Banks to enter into
and/or maintain Secured Hedge Agreements and/or Secured Cash Management
Agreements, as applicable. Section 5.14 of the Security Agreement provides that
additional Restricted Subsidiaries of the Borrower may become Grantors under the
Security Agreement by execution and delivery of an instrument in the form of
this Supplement.  The undersigned Restricted Subsidiary (the “New Subsidiary”)
is executing this Supplement in accordance with the requirements of the Credit
Agreement to become a Grantor under the Security Agreement in order to induce
(A) the Lenders to make additional Loans and the L/C Issuers to issue additional
Letters of Credit and (B) the Hedge Banks and the Cash Management Banks to enter
into and/or maintain Secured Hedge Agreements and/or Secured Cash Management
Agreements, as applicable, and as consideration for (1) Loans previously made
and Letters of Credit previously issued and (2) Secured Hedge Agreements and
Secured Cash Management Agreements previously entered into and/or maintained.

Accordingly, the Collateral Agent and the New Subsidiary agree as follows:

SECTION 1.  In accordance with Section 5.14 of the Security Agreement, the New
Subsidiary by its signature below becomes a Grantor under the Security Agreement
with the same force and effect as if originally named therein as a Grantor and
the New Subsidiary hereby (a) agrees to all the terms and provisions of the
Security Agreement applicable to it as a Grantor thereunder and (b) represents
and warrants that the representations and warranties made by it as a Grantor
thereunder are true and correct on and as of the date hereof.  In furtherance of
the foregoing, the New Subsidiary, as security for the payment and performance
in full of the Obligations does hereby create and grant to the Collateral Agent,
its successors and assigns, for the benefit of the Secured Parties, their
successors and assigns, a security interest in and lien on all of the New
Subsidiary’s right, title and interest in and to the Collateral (as defined in
the Security Agreement) of the New Subsidiary whether now existing or hereafter
acquired.  Each reference to a “Grantor” in the Security Agreement shall be
deemed to include the New Subsidiary.  The Security Agreement is hereby
incorporated herein by reference.





EXHIBIT I-1

--------------------------------------------------------------------------------

 

 

SECTION 2.  The New Subsidiary represents and warrants to the Collateral Agent
for the benefit of the Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, except
as such enforceability may be limited by Debtor Relief Laws and by general
principles of equity.

SECTION 3.  This Supplement may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  Delivery of an executed counterpart of a signature page of this
Supplement by facsimile or other electronic imaging means (e.g., “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Supplement.  This Supplement shall become effective when the Collateral Agent
shall have received a counterpart of this Supplement that bears the signature of
the New Subsidiary, and the Collateral Agent has executed a counterpart hereof. 

SECTION 4.  The New Subsidiary hereby represents and warrants that (a) set forth
on Schedule I attached hereto is a true and correct schedule of the location of
any and all Collateral of the New Subsidiary, (b) set forth under its signature
hereto is the true and correct legal name of the New Subsidiary, its
jurisdiction of formation and the location of its chief executive office, (c)
Schedule I attached hereto sets forth a true and complete list, with respect to
the New Subsidiary, of (i) all the Equity Interests owned by the New Subsidiary
in any Person and the percentage of the issued and outstanding units of each
class of the Equity Interests of the issuer thereof represented by the Pledged
Equity owned by the New Subsidiary and (ii) all the Pledged Debt owned by the
New Subsidiary and (d) Schedule I attached hereto sets forth, as of the date
hereof, each Commercial Tort Claim in respect of which a complaint or
counterclaim has been filed by the New Subsidiary seeking damages in an amount
of $1,000,000 or more.  Schedule I shall be incorporated into, and after the
date hereof be deemed part of, Schedules to the Security Agreement and the
Perfection Certificate.

SECTION 5.  Except as expressly supplemented hereby, the Security Agreement
shall remain in full force and effect.

SECTION 6.  THIS SUPPLEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF
ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS SUPPLEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

SECTION 7.  If any provision of this Supplement is held to be illegal, invalid
or unenforceable, (a) the legality, validity and enforceability of the remaining
provisions of this Supplement s shall not be affected or impaired thereby and
(b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. 

SECTION 8.  All communications and notices hereunder shall be in writing and
given as provided in Section 5.01 of the Security Agreement.

SECTION 9.  The New Subsidiary agrees to reimburse the Collateral Agent for its
reasonable out-of-pocket expenses in connection with the execution and delivery
of this Supplement, including the reasonable fees, other charges and
disbursements of counsel for the Collateral Agent.





EXHIBIT I-2

--------------------------------------------------------------------------------

 

 

[Signatures on following page]

 

IN WITNESS WHEREOF, the New Subsidiary and the Collateral Agent have duly
executed this Supplement to the Security Agreement as of the day and year first
above written.

 

 

 

 

 

 

[NAME OF NEW SUBSIDIARY]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

Jurisdiction of Formation:

 

Address of Chief Executive Office:

 

 

 

 

 

JEFFERIES FINANCE LLC,

 

as Collateral Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 



EXHIBIT I-3

--------------------------------------------------------------------------------

 

 

SCHEDULE I
TO SUPPLEMENTAL NO [___] TO THE
SECURITY AGREEMENT

LOCATION OF COLLATERAL

 

 

 

Description

 

Location

 

 

 

 

EQUITY INTERESTS

 

 

 

 

 

 

 

 

 

Issuer

 

Number of
Certificate

 

Registered
Owner

 

Number and
Class of
Equity Interests

 

Percentage of
Equity Interests

 

 

 

 

 

 

 

 

 

 

DEBT SECURITIES

Issuer

 

Principal Amount

 

Date of Note

 

Maturity Date

 

 

 

 

 

 

 

 

 

 

 

COMMERCIAL TORT CLAIMS

 

 

 



SCHEDULE I-1

--------------------------------------------------------------------------------

 

 

Exhibit II

FORM OF
PATENT SECURITY AGREEMENT
(SHORT-FORM)

PATENT SECURITY AGREEMENT, dated as of [_____ ___], 20[__] (this “Agreement”),
among EVERI PAYMENTS INC., a Delaware corporation (the “Borrower”), the other
Grantors identified herein and JEFFERIES FINANCE LLC, as Collateral Agent for
the Secured Parties.

Reference is made to that certain Security Agreement, dated as of May 9, 2017
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Security Agreement”), among the Borrower, the other
Grantors identified therein and who from time to time become a party thereto and
the Collateral Agent.  The Secured Parties’ agreements in respect of extensions
of credit to the Borrower are set forth in the Credit Agreement, dated as of May
9, 2017 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among the Borrower, Everi
Holdings Inc., Jefferies Finance LLC, as Administrative Agent, Collateral Agent,
Swing Line Lender, and L/C Issuer, and each lender from time to time party
thereto (collectively, the “Lenders” and individually, a “Lender”).  The
Guarantors are affiliates of the Borrower, will derive substantial benefits from
the extension of credit to the Borrower pursuant to the Credit Agreement and the
performance of obligations by the Hedge Banks and the Cash Management Banks
under any Secured Hedge Agreements and Secured Cash Management Agreement, as
applicable, and each undersigned Grantor is willing to execute and deliver this
Agreement in order to induce the Lenders to extend such credit and the Hedge
Banks and the Cash Management Banks to enter in to such Secured Hedge Agreements
and Secured Cash Management Agreements, as applicable.  Accordingly, the parties
hereto agree as follows:

Section 1.  Terms.  Capitalized terms used in this Agreement and not otherwise
defined herein have the meanings specified in the Security Agreement.  The rules
of construction specified in Article I of the Credit Agreement also apply to
this Agreement.

Section 2.  Grant of Security Interest.  As security for the payment or
performance, as the case may be, in full of the Obligations, including the
Guarantees, each Grantor, pursuant to and in accordance with the Security
Agreement, did and hereby does pledge to the Collateral Agent for the benefit of
the Secured Parties, and did and hereby does grant to the Collateral Agent, its
successors and assigns, for the benefit of the Secured Parties, a security
interest in, all right, title and interest in or to any and all of the following
assets and properties now owned or at any time hereafter acquired by such
Grantor or in which such Grantor now has or at any time in the future may
acquire any right, title or interest (collectively, the “Patent Collateral”):

All patents of the United States, all registrations and recordings thereof, and
all applications for patents of the United States, and all reissues,
re-examinations, continuations, divisions, continuations-in-part, renewals or
extensions thereof, owned by the Grantors including those listed on Schedule I
hereto,  the inventions or improvements disclosed or claimed therein, all
Proceeds and products of any of the foregoing, and all causes of action arising
prior to or after the date hereof for infringement of any of the foregoing.





EXHIBIT II-1

--------------------------------------------------------------------------------

 

 

Section 3.  Termination.  This Patent Security Agreement and the security
interest granted hereby (in each case, as to an individual Grantor) shall
automatically terminate with respect to all of a Grantor’s Obligations and any
Lien arising therefrom shall be automatically released upon termination of the
Security Agreement or release of such Grantor’s obligations thereunder.  The
Collateral Agent shall, in connection with any termination or release herein or
under the Security Agreement, execute and deliver, at the sole expense of the
Grantors, to any Grantor as such Grantor may request, an instrument in writing
releasing the security interest in the Patent Collateral acquired under this
Agreement.  Additionally, upon such satisfactory performance or payment, the
Collateral Agent shall reasonably cooperate, at the sole expense of the
Grantors, with any efforts made by a Grantor to make of record or otherwise
confirm such satisfaction including, but not limited to, the release and/or
termination of this Agreement and any security interest in, to or under the
Patent Collateral.

Section 4.  Supplement to the Security Agreement.  The security interests
granted to the Collateral Agent herein are granted in furtherance, and not in
limitation of, the security interests granted to the Collateral Agent pursuant
to the Security Agreement.  Each Grantor hereby acknowledges and affirms that
the rights and remedies of the Collateral Agent with respect to the Patent
Collateral are more fully set forth in the Security Agreement, the terms and
provisions of which are hereby incorporated herein by reference as if fully set
forth herein.  In the event of any conflict between the terms of this Agreement
and the Security Agreement, the terms of the Security Agreement shall govern.

Section 5.  Governing Law.  The terms of Section 11.14 of the Credit Agreement
with respect to governing law are incorporated herein by reference, mutatis
mutandis, and the parties hereto agree to such terms.

[Signatures on following page]

 

 

 



EXHIBIT II-2

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

 

 

 

 

EVERI PAYMENTS INC., as the Borrower and a Grantor

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

[GRANTORS], as a Grantor

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

JEFFERIES FINANCE LLC,

 

as Collateral Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 





Signature Page for Patent Security Agreement

--------------------------------------------------------------------------------

 

 

Schedule I

Short Particulars of U.S. Patent Collateral

 

 



 

--------------------------------------------------------------------------------

 

 

Exhibit III

FORM OF
TRADEMARK SECURITY AGREEMENT
(SHORT-FORM)

TRADEMARK SECURITY AGREEMENT, dated as of [______] (this “Agreement”) among
EVERI PAYMENTS INC., a Delaware corporation (the “Borrower”), the other Grantors
identified herein and JEFFERIES FINANCE LLC, as Collateral Agent for the Secured
Parties.

Reference is made to that certain Security Agreement, dated as of May 9, 2017
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Security Agreement”), among the Borrower, the other
Grantors identified therein and who from time to time become a party thereto and
the Collateral Agent.  The Secured Parties’ agreements in respect of extensions
of credit to the Borrower are set forth in the Credit Agreement, dated as of May
9, 2017 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among the Borrower, Everi
Holdings Inc., Jefferies Finance LLC, as Administrative Agent, Collateral Agent,
Swing Line Lender, and L/C Issuer, and each lender from time to time party
thereto (collectively, the “Lenders” and individually, a “Lender”).  The
Guarantors are affiliates of the Borrower, will derive substantial benefits from
the extension of credit to the Borrower pursuant to the Credit Agreement and the
performance of obligations by the Hedge Banks and the Cash Management Banks
under any Secured Hedge Agreements and Secured Cash Management Agreement, as
applicable, and the undersigned Grantor are willing to execute and deliver this
Agreement in order to induce the Lenders to extend such credit and the Hedge
Banks and the Cash Management Banks to enter in to such Secured Hedge Agreements
and Secured Cash Management Agreements, as applicable.  Accordingly, the parties
hereto agree as follows:

Section 1.  Terms.  Capitalized terms used in this Agreement and not otherwise
defined herein have the meanings specified in the Security Agreement.  The rules
of construction specified in Article I of the Credit Agreement also apply to
this Agreement.

Section 2.  Grant of Security Interest.  As security for the payment or
performance, as the case may be, in full of the Obligations, including the
Guarantees, each Grantor, pursuant to and in accordance with the Security
Agreement, did and hereby does pledge to the Collateral Agent for the benefit of
the Secured Parties, and did and hereby does grant to the Collateral Agent, its
successors and assigns, for the benefit of the Secured Parties, a security
interest in, all right, title and interest in or to any and all of the following
assets and properties now owned or at any time hereafter acquired by such
Grantor or in which such Grantor now has or at any time in the future may
acquire any right, title or interest (collectively, the “Trademark Collateral”):

(a)  all trademarks, service marks, trade names, corporate names, trade dress,
logos, designs, fictitious business names, other source or business identifiers
protected under the laws of the United States or any state or political
subdivision thereof, all registrations and recordings thereof, all registration
and recording applications filed in connection therewith in the USPTO, and all
renewals thereof, as well as any unregistered trademarks and service marks used
by a Grantor, including those listed on Schedule I hereto,  (b) all





EXHIBIT III-1

--------------------------------------------------------------------------------

 

 

goodwill connected with the use thereof and symbolized thereby; provided that
the grant of security interest shall not include any “intent-to-use” trademark
applications prior to the filing and acceptance of a “Statement of Use” pursuant
to Section 1(d) of the Lanham Act or an “Amendment to Allege Use” pursuant to
Section 1(c) of the Lanham Act with respect thereto, (c) all Proceeds and
products of any of the foregoing, and (d) and all causes of action arising prior
to or after the date hereof for infringement of any of the foregoing or unfair
competition regarding the same.

Section 3.  Termination.  This Trademark Security Agreement and the security
interest granted hereby (in each case, as to an individual Grantor) shall
automatically terminate with respect to all of a Grantor’s Obligations and any
Lien arising therefrom shall be automatically released upon termination of the
Security Agreement or release of such Grantor’s obligations thereunder.  The
Collateral Agent shall, in connection with any termination or release herein or
under the Security Agreement, execute and deliver, at the sole expense of the
Grantors, to any Grantor as such Grantor may request, an instrument in writing
releasing the security interest in the Trademark Collateral acquired under this
Agreement.  Additionally, upon such satisfactory performance or payment, the
Collateral Agent shall reasonably cooperate, at the sole expense of the
Grantors, with any efforts made by a Grantor to make of record or otherwise
confirm such satisfaction including, but not limited to, the release and/or
termination of this Agreement and any security interest in, to or under the
Trademark Collateral.

Section 4.  Supplement to the Security Agreement.  The security interests
granted to the Collateral Agent herein are granted in furtherance, and not in
limitation of, the security interests granted to the Collateral Agent pursuant
to the Security Agreement.  Each Grantor hereby acknowledges and affirms that
the rights and remedies of the Collateral Agent with respect to the Trademark
Collateral are more fully set forth in the Security Agreement, the terms and
provisions of which are hereby incorporated herein by reference as if fully set
forth herein.  In the event of any conflict between the terms of this Agreement
and the Security Agreement, the terms of the Security Agreement shall govern.

Section 5.  Governing Law.  The terms of Section 11.14 of the Credit Agreement
with respect to governing law are incorporated herein by reference, mutatis
mutandis, and the parties hereto agree to such terms.

 

[Signatures on following page]

 

 



EXHIBIT III -2

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

 

 

 

 

 

EVERI PAYMENTS INC., as Borrower and a Grantor

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

[GRANTORS], as a Grantor

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

JEFFERIES FINANCE LLC,

 

as Collateral Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 



Signature Page for Trademark Security Agreement

--------------------------------------------------------------------------------

 

 

Schedule I to
Trademark Security Agreement Supplement

UNITED STATES Trademarks, Service Marks and Trademark Applications

 

 

 

 

Grantor

Trademark or Service
Mark

Date Granted

Registration No. and
Jurisdiction

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Grantor

Trademark or Service
Mark Application

Date Filed

Application No. and
Jurisdiction

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

--------------------------------------------------------------------------------

 

 

Exhibit IV

FORM OF
COPYRIGHT SECURITY AGREEMENT
(SHORT-FORM)

 

 

COPYRIGHT SECURITY AGREEMENT, dated as of [_______ _], 20[__] (this “Agreement”)
among EVERI PAYMENTS INC., a Delaware corporation (the “Borrower”), the other
Grantors identified herein and JEFFERIES FINANCE LLC, as Collateral Agent for
the Secured Parties.

Reference is made to that certain Security Agreement, dated as of May 9, 2017
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Security Agreement”), among the Borrower, the other
Grantors identified therein and who from time to time become a party thereto and
the Collateral Agent.  The Secured Parties’ agreements in respect of extensions
of credit to the Borrower are set forth in the Credit Agreement, dated as of May
9, 2017 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among the Borrower, Everi
Holdings Inc., Jefferies Finance LLC, as Administrative Agent, Collateral Agent,
Swing Line Lender, and L/C Issuer, and each lender from time to time party
thereto (collectively, the “Lenders” and individually, a “Lender”).  The
Guarantors are affiliates of the Borrower, will derive substantial benefits from
the extension of credit to the Borrower pursuant to the Credit Agreement and the
performance of obligations by the Hedge Banks and the Cash Management Banks
under any Secured Hedge Agreements and Secured Cash Management Agreement, as
applicable, and the undersigned Grantor are willing to execute and deliver this
Agreement in order to induce the Lenders to extend such credit and the Hedge
Banks and the Cash Management Banks to enter in to such Secured Hedge Agreements
and Secured Cash Management Agreements, as applicable.  Accordingly, the parties
hereto agree as follows:

Section 1.  Terms.  Capitalized terms used in this Agreement and not otherwise
defined herein have the meanings specified in the Security Agreement.  The rules
of construction specified in Article I of the Credit Agreement also apply to
this Agreement.

Section 2.  Grant of Security Interest.  As security for the payment or
performance, as the case may be, in full of the Obligations, including the
Guarantees, each Grantor, pursuant to and in accordance with the Security
Agreement, did and hereby does pledge to the Collateral Agent for the benefit of
the Secured Parties, and did and hereby does grant to the Collateral Agent, its
successors and assigns, for the benefit of the Secured Parties, a security
interest in, all right, title and interest in or to any and all of the following
assets and properties now owned or at any time hereafter acquired by such
Grantor or in which such Grantor now has or at any time in the future may
acquire any right, title or interest (collectively, the “Copyright Collateral”):

(a)  all copyright rights in any work owned by the Grantor subject to and under
the copyright laws of the United States, whether as author, assignee,
transferee, exclusive licensee or otherwise,  (b) all registrations and
applications for registration of any such copyright in the United States,
including registrations, recordings, supplemental registrations and pending
applications for registration in the USCO, including those listed on Schedule I
hereto, (c) all Proceeds and products of  any of the foregoing, and (d) all
causes of action arising prior to or after the date hereof for infringement of
any of the foregoing.





EXHIBIT IV-1

--------------------------------------------------------------------------------

 

 

Section 3.  Termination.  This Copyright Security Agreement and the security
interest granted hereby (in each case, as to an individual Grantor) shall
automatically terminate with respect to all of a Grantor’s Obligations and any
Lien arising therefrom shall be automatically released upon termination of the
Security Agreement or release of such Grantor’s obligations thereunder.  The
Collateral Agent shall, in connection with any termination or release herein or
under the Security Agreement, execute and deliver, at the sole expense of the
Grantors, to any Grantor as such Grantor may request, an instrument in writing
releasing the security interest in the Copyright Collateral acquired under this
Agreement.  Additionally, upon such satisfactory performance or payment, the
Collateral Agent shall reasonably cooperate, at the sole expense of the
Grantors, with any efforts made by a Grantor to make of record or otherwise
confirm such satisfaction including, but not limited to, the release and/or
termination of this Agreement and any security interest in, to or under the
Copyright Collateral.

Section 4.  Supplement to the Security Agreement.  The security interests
granted to the Collateral Agent herein are granted in furtherance, and not in
limitation of, the security interests granted to the Collateral Agent pursuant
to the Security Agreement.  Each Grantor hereby acknowledges and affirms that
the rights and remedies of the Collateral Agent with respect to the Copyright
Collateral are more fully set forth in the Security Agreement, the terms and
provisions of which are hereby incorporated herein by reference as if fully set
forth herein.  In the event of any conflict between the terms of this Agreement
and the Security Agreement, the terms of the Security Agreement shall govern.

Section 5.  Governing Law.  The terms of Section 11.14 of the Credit Agreement
with respect to governing law are incorporated herein by reference, mutatis
mutandis, and the parties hereto agree to such terms.

[Signatures on following page]

 

 

 



EXHIBIT IV -2

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

 

 

 

 

EVERI PAYMENTS INC., as the Borrower and a Grantor

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

[GRANTORS], as a Grantor

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

JEFFERIES FINANCE LLC,

 

as Collateral Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 



Signature Page for Copyright Security Agreement

--------------------------------------------------------------------------------

 

 

Schedule I

Short Particulars of U.S. Copyright Collateral

 

 



 

--------------------------------------------------------------------------------

 

 

Exhibit V

FORM OF

ESCROW AGREEMENT

This ESCROW AGREEMENT (this “Agreement”), is made and entered as of May 9, 2017,
by and among Jefferies Finance LLC, as collateral agent for the Secured Parties
(as defined in the Security Agreement referred to below) (together with its
successors and assigns in such capacity, the “Collateral Agent”), Everi Holdings
Inc. (the “Pledgor”), and Sierra Corporate Services, having its address at 100
West Liberty Street, 10th Floor, Reno, Nevada 89501, as custodian (in such
capacity and together with its successors and assigns, the “Escrow Agent”).

Reference is made to Section 2.07 of the Security Agreement, dated as of May 9,
2017 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Security Agreement”), by and among the Pledgor,
the other grantors party thereto and the Collateral Agent.  Capitalized terms
used in this Agreement and not otherwise defined herein have the meanings
specified in the Security Agreement.

RECITALS

WHEREAS, pursuant to the terms of the Security Agreement, the Pledgor is
granting, and any future Grantor may grant, a collateral security interest in
the Nevada Gaming Pledged Equity;

WHEREAS, pursuant to requirements of the Nevada Gaming Commission applicable to
Equity Interests held by the Pledgor in entities that are licensed or registered
with the Nevada Gaming Commission, the Nevada Gaming Pledged Equity must be
physically retained within the State of Nevada subject to the further
requirements of the Nevada Gaming Commission and in accordance with the
applicable provisions of the Nevada Gaming Control Act; and

WHEREAS, the Escrow Agent is willing and able to serve as an escrow holder for
such purposes, subject to the terms and conditions of this Agreement.

IT IS THEREFORE AGREED:

1.         This Agreement is not intended to modify or amend the Security
Agreement, but only to direct the activities of the Escrow Agent during the
operation of the escrow.  The Pledgor and the Collateral Agent confirm that the
copy of the Security Agreement attached hereto as Exhibit A is a true and
correct copy of the agreement executed and delivered (or to be executed and
delivered) by the Pledgor and the Collateral Agent in connection with the
execution and delivery of this Agreement and that there are no amendments or
other documents or agreements thereto that may affect the Escrow Agent’s duties
and responsibilities hereunder.  The Escrow Agent has examined the Security
Agreement and is empowered to perform such acts as are set forth in the Security
Agreement.

2.         As soon as practicable after Pledgor’s receipt of all approvals from
the Nevada Gaming Control Board and the Nevada Gaming Commission for the pledges
of the Nevada Gaming Pledged Equity, the Pledgor agrees to deliver to the Escrow
Agent the following share certificates (copies of which are attached hereto as
Exhibit B to this Agreement), which constitute all of the Nevada Gaming Pledged
Equity as of the date hereof:





EXHIBIT V-1

--------------------------------------------------------------------------------

 

 

 

 

 

 

Company Name

Share Certificate No.

No. of Shares

[__]

[__]

[__]

[__]

[__]

[__]

[__]

[__]

[__]

 

3.         The Escrow Agent agrees to retain the Nevada Gaming Pledged Equity in
a safe and secure fashion in its offices located at 100 West Liberty Street,
10th Floor, Reno, Nevada 89501 (the “Collateral Location”), subject to the terms
and conditions of this Agreement and the Security Agreement.  The Pledgor shall
notify the Nevada Gaming Control Board of the initial Collateral Location.  The
Escrow Agent agrees (a) to provide the Pledgor and the Collateral Agent with
thirty (30) days prior written notice of any anticipated or intended change of
the Collateral Location during the term hereof (whether such change is made at
the request of the Collateral Agent or otherwise), (b) not to move the
certificates representing the Nevada Gaming Pledged Equity to a new Collateral
Location until the Pledgor notifies the Escrow Agent that the Nevada Gaming
Control Board has been notified by the Pledgor of such new location (and, where
required, such Nevada Gaming Control Board has approved the new location) and in
any event only on the instructions of the Collateral Agent (or if required by
court order) to do so, and (c) to make the certificates representing the Nevada
Gaming Pledged Equity available for inspection by agents or employees of the
Nevada Gaming Control Board or any other applicable gaming authorities
immediately upon request during normal business hours.

 

4.         The Pledgor and the Collateral Agent each consent to these
arrangements and agree that the Escrow Agent shall serve in such capacity
subject to the terms and conditions of this Agreement and the Security
Agreement.

 

5.         Any action requested of the Escrow Agent shall be made in writing by
the Collateral Agent (each such requested action an “Escrow
Instruction”).  Subject to the foregoing, the Escrow Agent is authorized to
accept and rely on facsimile machine transmitted instructions from any party
hereto.  The Escrow Agent shall act in accordance with such Escrow
Instruction.  The determination as to when a party shall have received any
Escrow Instruction or a copy of an Escrow Instruction shall be determined in
accordance with the determination of receipt of notices under the Security
Agreement.  The Escrow Agent agrees that it shall accept instructions or
directions with respect to the Nevada Gaming Pledged Equity from the Collateral
Agent, and shall disregard any instructions or directions from the Pledgor or
its respective affiliates; provided,  however, that the Collateral Agent shall
forward to the Pledgor a copy of any such instructions or directions given by
the Collateral Agent to the Escrow Agent within five (5) Business Days of its
delivery thereof; provided,  further however, that the failure to forward such
instructions or directions to the Pledgor shall not affect the Escrow Agent’s
right and obligation to comply with such instructions or directions from the
Collateral Agent.

 

6.         Upon delivery of the certificates representing the Nevada Gaming
Pledged Equity to the Escrow Agent, the security interest of the Collateral
Agent in such certificates shall be perfected under Article 8 and Article 9 of
the Uniform Commercial Code as in effect in the State of Nevada.  Upon delivery
or transfer of the Nevada Gaming Pledged Equity into the District Court, the
Escrow Agent shall have no further liability to either party with respect to the
escrow Nevada Gaming Pledged Equity.

 

7.         The Escrow Agent shall have no responsibilities to the Pledgor and
the Collateral Agent except as specifically provided in this Agreement or any
Escrow Instructions and shall not be responsible





EXHIBIT V -2

--------------------------------------------------------------------------------

 

 

for the performance of the Pledgor or the Collateral Agent of any obligation set
forth in the Security Agreement.  The Escrow Agent shall have no responsibility
to determine whether the Nevada Gaming Pledged Equity should be delivered to the
Pledgor or the Collateral Agent under the terms of the Security Agreement but
shall rely only on the written instructions of the parties or, if applicable,
the order of any court having jurisdiction over the matter.  No implied duties
or responsibilities of the Escrow Agent shall be read into the Escrow
Instructions.  The Pledgor shall indemnify, defend, and hold the Escrow Agent
harmless from and against any and all liability, cost, and expense (including
reasonable attorney’s fees and costs) and including specifically but without
limitation any legal or other expenses with respect to any action for
interpleader or similar action by the Escrow Agent, arising out of or in any way
connected with the performance by the Escrow Agent under the provisions of this
Agreement or any Escrow Instructions, excepting any liability, cost or expense
arising out of the gross negligence or willful misconduct of the Escrow Agent
(as determined by a court of competent jurisdiction in a final and
non-appealable decision).  The Escrow Agent shall be under no obligation to
institute or defend any action, suit, or legal proceeding in connection
herewith.  In the event the Escrow Agent files a suit in interpleader, the
Escrow Agent shall ipso facto be fully released and discharged from all
obligations imposed upon the Escrow Agent under this Agreement.  The
indemnifications provided herein shall survive termination of this
Agreement.  The Escrow Agent may consult with its counsel with respect to the
Escrow Agent’s performance under the provisions of these Escrow Instructions,
and the Escrow Agent shall not be liable for any action taken or omitted to be
taken by it in accordance with advice of such counsel, excepting any liability,
cost or expense arising out of the gross negligence or willful misconduct of the
Escrow Agent.

 

8.         Should the Escrow Agent receive or become aware of any conflicting
demands or claims with respect to this Agreement or the rights of any of the
parties hereto, or any documents deposited herein or affected hereby, the Escrow
Agent shall continue to hold the Nevada Gaming Pledged Equity, or if appropriate
and consented to by the Collateral Agent, relinquish custody thereof to the
Collateral Agent, until such conflict is resolved to the Escrow Agent’s
satisfaction, and the Escrow Agent shall have the further right to commence or
defend any action or proceedings for determination of such conflict

 

9.         The Escrow Agent may resign and discharge itself of the obligations
created hereby by sending written notice thereof to Pledgor and the Collateral
Agent not less than twenty (20) days prior to the date in which such notice
specifies as the date upon which the Escrow Agent’s resignation shall take
effect.  The Pledgor and the Collateral Agent shall work in good faith to reach
agreement on the appointment of, and to appoint, a successor escrow agent by the
effective time of any resignation of the Escrow Agent.  Should such successor
escrow agent not be so appointed by the effective time of the Escrow Agent’s
resignation, a successor escrow agent shall be appointed by a court of competent
jurisdiction upon the petition of the Escrow Agent.  Any successor escrow agent
appointed hereunder shall execute, acknowledge, and deliver to the Escrow Agent,
the Pledgor and the Collateral Agent a written instrument accepting such
appointment and thereupon such successor escrow agent, without further action on
its part, shall become substituted in the place and stead of the Escrow Agent
hereunder.  The Escrow Agent, upon being paid in full all sums due to it
hereunder (including without limitation all reasonable legal and other expenses
incurred by the Escrow Agent in connection with the petition to appoint the
successor escrow agent), shall immediately transfer to the successor agent all
monies, notices, and other documents held by the Escrow Agent hereunder against
the receipt of such escrow agent therefor and shall thereupon be fully released
and discharged from any further liability and/or responsibility hereunder.

 

10.         The Escrow Instructions set forth herein shall be governed by, and
construed and enforced in accordance with, the laws of the State of Nevada and
the Nevada Gaming Control Act.  As to the Escrow Agent, this Agreement and any
Escrow Instructions constitute the entire agreements among the parties
pertaining to the subject matter hereof and supersede all prior and
contemporaneous instructions and undertakings of the parties in connection
herewith; it being understood that the foregoing shall





EXHIBIT V -3

--------------------------------------------------------------------------------

 

 

not alter, amend, modify or affect the continued validity of the Security
Agreement and the agreements contemplated therein and thereby.  All of the
terms, covenants, conditions, and provisions of this Agreement and any Escrow
Instructions shall inure to the benefit of the parties hereto and to their
respective heirs, legatees, devisees, personal representatives, executors,
administrators, successors, and permitted assigns.  No failure or delay on the
part of a party hereto in exercising any right, power, or remedy afforded it
hereunder may be, or may deemed to be, a waiver thereof; nor may any single or
partial exercise of any right, power, or remedy preclude any other or further
exercise of any right, power, or remedy.  The invalidity of any provisions
hereof shall in no way affect the validity of any other provision hereof.

 

11.         Each of the parties hereto acknowledges that the Escrow Agent is
owned by and its officers and directors are partners in the law firm of McDonald
Carano LLP (the “Law Firm”).  The Law Firm has previously served as counsel to
Jefferies Finance LLC, the Collateral Agent, in other matters and in a matter
related to this current transaction and serves as counsel to the Escrow
Agent.  Further, the Law Firm represents a broad base of clients on a variety of
matters.  Absent an effective conflicts waiver, conflicts of interest may arise
that could adversely affect the Collateral Agent’s ability and the ability of
other clients of the Law Firm to choose the Law Firm as its counsel and thereby
preclude the Law Firm from representing the Collateral Agent or Escrow Agent or
other clients of the Law Firm in pending or future matters.  Given that
possibility and desiring to be fair to all parties, this Agreement also confirms
the understanding of the parties that the Law Firm may represent other present
or future clients on matters unrelated to the duties of its subsidiary, the
Escrow Agent, whether or not on a basis adverse to the Collateral Agent,
including involvement in litigation, legal or other proceedings or matters so
long as such representation is not prohibited by law or involves claims against
either the Collateral Agent in any matter relating to terms of this Agreement
(referred to as a “Permitted Adverse Representation”).  The Collateral Agent and
the Pledgor agree that neither they nor any of them acting on its own part will
assert the Law Firm’s ownership, control, and representation of the Escrow Agent
as a basis for disqualifying the Law Firm from representing another party in any
Permitted Adverse Representation and agree that any such adverse representation
does not constitute a breach of duty by the Escrow Agent or an unacceptable
conflict of interest by the Law Firm.  For the purposes of this paragraph, the
Law Firm is a third-party beneficiary of this Agreement and may rely on these
agreements by the parties when accepting matters of engagement as legal counsel.
The Collateral Agent and the Pledgor each, after consultation with independent
counsel, acknowledge any conflicts of interest that may be inherent in such
representations and/or involvements by the Law Firm and its various partners and
lawyers with the parties as so disclosed, waive any objections they may have to
these involvements and relationships, and release and discharge the Law Firm,
its partners, and all of its lawyers from any objections it or they may have
against them as a result of any actual or potential conflicts of interest posed
by these circumstances; provided, however, that any confidential information of
a party hereto that the Law Firm may be in possession of, shall not be used for
the benefit of, or disclosed to, any another party.  The parties, with full
knowledge of such relationships, expressly request the Law Firm and its partners
to permit Escrow Agent to be utilized for the services described herein.

 

12.         The Escrow Agent shall be paid the following fees by the Pledgor for
its services rendered pursuant to this Agreement:

 

(i)   an initial fee of Two Thousand Dollars ($2,000.00), payable in advance,
for the Nevada Gaming Pledged Equity delivered hereunder to be held, plus

 

(ii)  an annual fee of One Thousand Dollars ($1,000.00), payable in advance,
commencing January 1, 2018, and continuing thereafter for each year or partial
year during which the Escrow Agent provides its services hereunder; plus

 





EXHIBIT V -4

--------------------------------------------------------------------------------

 

 

(iii) any time spent by any of the lawyers of the Law Firm in negotiating or
drafting this Agreement and any amendments or supplements to this Agreement or
responding to or complying with any orders or directives issued by the Nevada
Gaming Control Board and/or the Nevada Gaming Commission, the Collateral Agent,
or the Pledgor or any communications, inquiries, conflicts, controversies or any
other matters arising under this Agreement shall be billed and paid at the rate
of Five Hundred Fifty Dollars ($550.00) per hour, plus reasonable and documented
out-of-pocket expenses.

 

All expenses and fees of the Escrow Agent in maintaining this escrow shall be
paid by the Pledgor.

 

13.         Notices

(a)         Generally.  Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier or electronic mail as follows:

if to the Pledgor at:

Everi Holdings Inc.
7250 S. Tenaya Way, Suite 100

Las Vegas, NV 89113

Attention:  Randy L. Taylor

Facsimile number:  702-855-3002

Email:  rtaylor@everi.com

Telephone number:  702-855-3000

 

if to the Collateral Agent at:

Jefferies Finance LLC

520 Madison Avenue

New York, New York 10022

Attention: Account Officer – Everi

Facsimile: 212-284-3444

Email: JFin.Admin@Jefferies.com

if to the Escrow Agent at:

Sierra Corporate Services
100 West Liberty Street, 10th Floor
Reno, NV 89501

Attention:  President
Phone:  775-788-2000

Fax:  775-788-2020
Email:  scspresident@mcdonaldcarano.com

 

With copies to:         McDonald Carano LLP

 

2300 West Sahara Avenue, Suite 1200

Las Vegas, NV  89102





EXHIBIT V -5

--------------------------------------------------------------------------------

 

 

Attn: P. Gregory Giordano, Esq.

Phone:  702-873-4100

Fax:  702-873-9966

Email:  ggiordanos@mcdonaldcarano.com

 

14.         The Escrow Agent may terminate this Agreement upon thirty (30) days
prior written notice to the Collateral Agent and the Pledgor.  The Collateral
Agent may terminate this Agreement upon thirty (30) days prior written notice to
the Escrow Agent, the Pledgor and the Nevada Gaming Control Board of the change
in the Collateral Location.  This Agreement may be terminated immediately upon
written notice to the Escrow Agent and the Pledgor from the Collateral Agent, on
termination or release of the security interest(s) in the Nevada Gaming Pledged
Equity; provided that any notice from the Collateral Agent must contain the
Collateral Agent’s acknowledgement of the termination or release of its security
interest in the Nevada Gaming Pledged Equity.  Upon termination hereof, if the
Escrow Agent has not previously released the certificates representing the
Nevada Gaming Pledged Equity in accordance with this Agreement, the Escrow Agent
shall deliver such certificates to such person(s) as shall be designated in
writing by the Collateral Agent or by order of any court of competent
jurisdiction and this Agreement shall continue in full force and effect until
such time.  Notwithstanding the foregoing, so long as the entity whose equity
interests constitute any part of the Nevada Gaming Pledged Equity is licensed by
or registered with the Nevada gaming authorities, the certificates representing
such Nevada Gaming Pledged Equity may not be surrendered by the Escrow Agent to
any party other than the Pledgor (to the extent permitted by the Collateral
Agent) or a successor custodian in Nevada designated by the Collateral Agent
(with thirty (30) days prior written notice to the Pledgor) without the prior
approval of the Nevada Gaming Control Board and/or the Nevada Gaming Commission,
as applicable.

 

15.         These Escrow Instructions may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument.

 

16.         This Agreement shall not be modified except by an instrument in
writing signed by the parties hereto.  From time to time, at the request and
expense of the requesting party, each party agrees to and shall execute and
deliver such further instruments and take such other action as the requesting
party may reasonably request in order to effectuate the transactions set forth
herein.

 

17.         This Agreement shall be governed by, and shall be construed and
enforced in accordance with, the laws of the State of Nevada applicable to
contracts made and performed in such state.

 

[Signatures on following page]

 

 



EXHIBIT V -6

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

 

 

 

 

 

Everi Holdings Inc., as the Pledgor

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

Jefferies Finance LLC, as the Collateral Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

Sierra Corporate Services, as the Escrow Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 



Signature Page to Escrow Agreement

--------------------------------------------------------------------------------

 

 

Exhibit A

 

Security Agreement

 

[See attached.]

 





 

--------------------------------------------------------------------------------

 

 

Exhibit B

 

Nevada Gaming Pledged Equity

 

[See attached.]

 

--------------------------------------------------------------------------------